Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 1 of 107




                                              21cv426-JHR
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 2 of 107



misrepresentation and total fabrication of the true facts that go to suggest otherwise.

(b). Plaintiffs claim that the Defendants had intentionally deceived them by purposely

providing numerous false statements of fact over several years.

(c). Due to these material misrepresentation of facts by Defendants, Plaintiffs had no other

choice but to rely on them as actual and true fact until the bronze chest and gold were

recovered with another more correct and plausible solution and explanation to its true location

than that of their own, yet no evidence to date provided by Defendants support this as to

having been the case upon and or after its recovery.

(d). As the misrepresentations and denials from over the years by the Defendants were so

numerous and varied, they eventually had the effect of becoming nothing short of reasonably

believable by the Plaintiffs, and without the bronze chest and gold to show and or answer for

them otherwise, and which most any reasonable person would tend to believe and agree with,

as there was truly no other way to either prove nor disprove any of the facts until the bronze

chest and gold had been found, and which Defendants claim to have been done simply

through publicly available sources via two (2) slip ups in the media, which just cannot be true.

(e). Plaintiffs having been now deprived of their rightful property for as long as they have

therefore suffered numerous damages as a result of having come to rely on as fact the multiple

misrepresentations of the Defendants, and have therefore been further deprived of being able

to have capitalized on the bronze chest and all its contents from its rental to be shown, to book

and movie deals, to product and ad placements, and up to and including, but not limited to, its

eventual sale or auction, and which when taken as a whole is well into the multiple millions of

dollars in losses.
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 3 of 107



                                 PARTIES TO THE COMPLAINT

2. Plaintiff Kyle Merance Sandau is currently a resident of Seattle, King County,

Washington.

3. Plaintiff Mark Gay Doty, pro se, is currently a resident of Vermillion, Clay County,

South Dakota.

4. Plaintiff Rebecca Joann Kaiser, pro se, is currently a resident of Mission Hill, Yankton

County, South Dakota.

5. Defendant Zoe Fenn Old is currently a resident of Santa Fe, New Mexico, Santa Fe County.

6. Defendant San Lazaro Holding Company LLC is currently a legally registered State of New

Mexico Corporation based out of Santa Fe, Santa Fe County, New Mexico.

7. Defendant William Bradley Sather is currently a resident of Round Rock, Texas and upon

information and belief meets the “minimum contacts” requirement due to personal land

ownership in Santa Fe County, New Mexico, as well as being the mailing contact for seperate

land owned by San Lazaro Holding Company LLC in Santa Fe County, New Mexico.

8. Defendant Collected Works Bookstore and Coffeehouse, owned and operated by Dorothy

Massey, is a legally registered and operated commercial business with the State of New Mexico

and is based out of Santa Fe, Santa Fe County, New Mexico.

9. Defendant Jonathan Kenneth Stuef and his physical whereabouts are currently unknown

and upon information and belief and meets the “minimum contacts” requirement due to

substantial physical goods, namely a bronze treasure chest full of gold and other valuable

artifacts that he now claims sole ownership of and that are at the heart of this complaint, and

which is still upon information and belief located in and or around Santa Fe, Santa Fe County,
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 4 of 107



New Mexico, and upon information and having apparently hired an attorney in and or around

Santa Fe, Santa Fe County, New Mexico to represent him in any and all matters related to said

physical goods.

10. This Court has sole jurisdiction over all parties listed in this matter due to the controversy

exceeding the sum or value of $75,000, exclusive of interest and costs, and is between citizens

of different States based on Diversity of Citizenship 28 U.S.C. § 1332.

      ADDITIONAL INFORMATION CONCERNING PARTIES WITHIN THE COMPLAINT

11. Plaintiff pro se Kyle Sandau (“Sandau”) is a father, upstanding citizen in his community and

has worked in the field of technology for 30 years.

12. Plaintiff pro se Mark Doty (“Doty”) is a father, upstanding citizen in his community and has

worked in management within the field of manufacturing for 23 years.

13. Plaintiff pro se Rebecca Kaiser (“Kaiser”) is a mother, upstanding citizen in her community

and has worked in the healthcare field for 15 years.

14. Defendant Zoe Fenn Old (“Old”) is the Personal Representative, and eldest daughter, of the

Estate (the “Estate”) of Forrest Burke Fenn (“Fenn”), deceased.

15. Defendant San Lazaro Holding Company LLC (the “Corporation”) is the legal entity that

owns the San Lazaro Pueblo San Lazaro (“San Lazaro”), and is part of the ongoing Forrest

Burke Fenn Estate probate.

16. Defendant William Bradley “Brad” Sather (“Sather”), upon information and belief, was

“Goofy” and or “Goofy_Old_Guy” from Dal Neitzel’s (“Neitzel”) now defunct blog on the Chase

formerly found at https://dalneitzel.com, and Sather owns land not far from the San Lazaro, has

the taxes and other such mail sent to his own business address of ESP Spares Inc in
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 5 of 107



Georgetown, Texas, and was targeted in the federal undercover Operation Cerberus Action

investigation of 2006 - 2009.

17. Defendant Collected Works Bookstore and Coffeehouse (“Collected Works”) was, Upon

information and belief, throughout the Chase, and still is, the sole authorized bookseller for

‘The Thrill of the Chase’, apparently owning the book but not the actual copyright to it, and is

purportedly using a portion of the overall proceeds from the sale of the book to benefit an

unknown cancer charity fund.

18. Jonathan Kenneth Stuef aka Jack Stuef (“Stuef”), upon information and belief, is the

purported “finder”, now in dispute within this civil action, of the bronze treasure chest

containing gold, jewelry, rare artifacts and other such unknown valuables.

19. Forrest Burke Fenn (“Fenn”), deceased aged 90 on September 7, 2020, and of the Estate

for the main cause of this lawsuit, who wrote a poem and hid a treasure, was an Air Force

veteran, art business owner, author, artist, especially in the art of telling tall tales, husband,

father and grandfather, as well as a rather proud liar, although Fenn always referred to his lying

as “embellishing”, grave looter and plunderer of rare artifacts, and who was also the ringleader

and directly responsible for orchestrating and or perpetrating the fraud alleged herein, along

with the other Defendants mentioned within this civil action, directly and or indirectly, knowingly

and or unknowingly.

20. Although not direct parties to this specific civil complaint itself, the following individuals and

or parties, upon information and belief, perhaps not specifically and or previously named herein,

did and or had played a role, directly and or indirectly, knowingly and or unknowingly, connected

to this civil cause of action, and are therefore being made known here and now for the record;
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 6 of 107



Crayton and Terri Fenn, Dal Neitzel, Ric Hajovsky, Shiloh Old, Richard Blake and Charmay

Allred (deceased as of April 8, 2020).

21. Plaintiffs would certainly like to say some nice things here about Fenn and the other

Defendants when and where deserved and appropriate, but this is now in a Court of Law if

you’re reading this, and if Plaintiffs do anything here besides go for the proverbial throat against

Fenn and the other Defendants, certain individuals, specifically lawyers, upon information and

belief, will then turn those kind words and or compassionate actions and heartfelt gestures

completely against them and possibly harm their otherwise valid and just legal reasonings and

actions herein, therefore it’s best simply to be perhaps the worst that Plaintiffs can possibly be

within the bounds of the law by not doing so when dealing with people like that and while in the

midst of a lawsuit, saving any and all of the possible niceties otherwise for well after the fact.

                          STATEMENT OF CLAIM FOR CIVIL ACTION

22. On June 10th, 2009 Fenn, along with several other “arrowhead collectors”, were raided by

local, state and federal authorities, namely among them the BLM, FBI and NMGF&P, after a

years long undercover operation codenamed Operation Cerberus Action (“Cerberus”) for the

illicit looting and trading of Native artifacts. During the raids, several artifacts were confiscated

by authorities from Fenn’s home.

23. Fenn had been either raided before and or in and under suspicion for decades for the illicit

trading of Native artifacts, graverobbing and other such unsavory antics, and many of which,

after Fenn had either escaped the charges or the statute of limitations on, Fenn would brag

about openly as a thumb in the eye to the government and other such individuals he did not like

and or held a grudge against, and especially most people in the field of archeology with a PhD.
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 7 of 107



24. In or around April 2010 as Cerberus against Fenn wore on an unknown author to many but

Fenn and only a select handful of others by the name of Ric Hajovsky (“Hajovsky”) started

researching his own name online while subsequently writing a secret book for Fenn at Fenn’s

own request titled ‘The Lost Kivas of San Lazaro’ (the “Lost Kivas”), and which was

subsequently released sometime on or around July 2010, several months prior to Fenn’s own

soon upcoming book containing his now infamous poem and treasure hunt, and upon

information and belief Hajovsky first got to know Fenn as far back as 1978 when Fenn’s older

brother, William Marvin “Skippy” Fenn, had drowned in a diving accident in Cozumel, Mexico,

and where Hajovsky now again resides retired with his wife Marie-France Lemire.

25. Fenn, previous to the Lost Kivas, had written his own much larger and in depth book in

2004 titled ‘The Secrets of San Lazaro Pueblo’ (“Secrets”), and that Fenn publicly spoke of

quite regularly, but Fenn never, not even to his dying day on September 7, 2020, spoke publicly

of the Lost Kivas nor of its author Hajovsky.

26. Fenn’s most special place, upon information and belief, was always going to be, and still is

even with Fenn’s passing, his beloved San Lazaro Pueblo Ruins south of Santa Fe.

27. On October 25, 2010 Fenn released a book titled ‘The Thrill of the Chase’ (the “Memoir”)

which featured short stories of his life and adventures, near the end Fenn included a cryptic

poem (the “Chase”) daring anyone to try and solve, and which would then purportedly lead

them to a bronze treasure box full of gold, jewels, artifacts and other unnamed items of

significant value.

28. An individual by the name of William Bradley “Brad” Sather (“Sather”) of Round Rock,

Texas was also targeted alongside Fenn in Cerberus, and although Sather was caught on
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 8 of 107



undercover audio and video wiretap while out in a kiva in the deserts of Utah during the

investigation with the late government informant Ted Gardiner (“Gardiner”) aka SU 6129,

although upon information and belief, like Fenn, Sather was seemingly never officially charged

with a crime in the matter.

29. Sather, upon information and belief, would later be known as “Goofy_Old_Guy” or just

“Goofy” on Neitzel’s Chase blog, although Neitzel claims to have never actually known who this

Goofy ever was the entire time, and which is just not believable to even an average-minded

individual.

30. At one point, upon information and belief, someone had inquired on Neitzel’s blog about the

Chase concerning a “William Sathers” (sic) being on legal documents and apparently listed as

the owner of Fenn’s San Lazaro, but the reality is that San Lazaro is still owned by Fenn’s own

Corporation, and the blog has since been deleted.

31. Sandau first became aware of Fenn and his Memoir through a story on Google News about

a missing searcher, the late Mr. Randy Bilyeu, sometime in later January 2016, then relaying it

to his family, including Kaiser, mostly as an interesting aside due to Sandau and Kaiser’s late

mother, Marjorie, and aunt, Pat, being involved together with a famous treasure hunt in the

1980s titled ‘Treasure: In Search of the Golden Horse’ during its entire 5-year run.

32. Later Kaiser asked Sandau if he had looked into the story of Fenn and his treasure any

further, which he had not, then decided to take a go at it, mostly out of curiosity.

33. Within the first few hours of looking into the Chase, Sandau had located the long since

deleted original origin story about Fenn via the Archive.org Wayback Machine, and which

included tantalizing portions since missing from Fenn’s most recent tellings of his very first
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 9 of 107



arrowhead find such as a thunderstorm, mud and his “rainbow”, and which was missed by all

other searchers up until that point.

34. Sandau then relayed these findings to Fenn via his personal email address, and which

Fenn had provided to the public from the start of his Chase, it was listed on his website and

printed in his Memoir, as was his home phone number, along with inviting searchers into his

home over the years.

35. Fenn was not shy, he wanted the attention, he clearly craved it and thrived off of it.

Needless to say, Fenn was not thrilled with Sandau for discovering this very important piece of

information to his puzzle poem and then essentially denying it all via an eventual email

response to Sandau.

36. Undeterred, Sandau simply said to himself, “Fine, I’ll solve it then”, and within weeks after

that he had discovered yet another previously hidden piece of Fenn’s puzzle poem in the form

of the obscured and hidden 2010 Lost Kivas book by Hajovsky that nobody else but a few close

insiders to Forrest had ever even heard about.

37. Upon information and belief, the Lost Kivas was printed in 100 copies or less, then secretly

hidden away in libraries and learning institutions, and in only the states of Texas, New Mexico

and Arizona, aside from two (2) copies going to the Library of Congress, and where Fenn had

always told everyone to send a copy of their own memoirs to.

38. In both May and July of 2016 Sandau made two separate trips to New Mexico and did

purposely enter the property of the San Lazaro Pueblo San Lazaro (“San Lazaro”), and

which was no easy task with it being miles out in the middle of the desert.

39. Sandau’s first trip to New Mexico and San Lazaro in May 2016 was done alone and
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 10 of 107



merely as an initial reconnaissance mission. The second trip in July of 2016 then included both

Doty and Kaiser, where Sandau and Doty together again entered San Lazaro in order to

attempt to excavate the Chest from Kiva B, and which was unsuccessful due to several factors,

and all of which were well out of their personal control.

40. Kaiser never entered San Lazaro at any time during the trip of July 2016, instead

staying behind at the hotel and only driving Sandau and Doty within several miles of San

Lazaro, as well as later returning to pick them up.

41. After the unsuccessful excavation of Kiva B at San Lazaro in July 2016, Plaintiffs

decided to confront Fenn with their findings to date, but in true fashion Fenn either denied it all

and or took evasive actions trying to ignore and or discredit them, and which set off a years long

chain of events that eventually culminated, upon information and belief, in Old and the rest of

the Fenn family finally pressuring Fenn enough to pull the Chest and call off the Chase.

42. Sandau had always protected both Doty and Kaiser up until this legal action was required

and necessary, and where their identities would now need to be revealed and known, and with

Sandau alone always taking the full force and brunt of the overall Chase community's

completely misguided wrath and anger upon himself while doing so.

43. Sandau’s two trips, also known in the overall search community as “BOTG” aka “Boots On

The Ground”, to New Mexico and San Lazaro in May and July of 2016 were the only two

actual trips Sandau ever made regarding the Chase, and with July 2016 being the only BOTG

trip that both Doty and Kaiser had ever made along with Sandau.

44. Plaintiffs have never knowingly been physically at nor near the residential address of Fenn

nor any of his family members and or close associates, although they had all physically
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 11 of 107



patronized Collected Works as just general customers during their 2016 visits to New Mexico.

45. Sandau is the only one out of the Plaintiffs to have ever had any direct contact whatsoever

with Fenn, and which was always, and only, via email, and presented as himself, except for

maybe on one or two occasions where he had instead presented himself to Fenn as a fictitious

searcher.

46. In order to maintain cover and continue to extract vital information on the Chase and the

players in it, Sandau took on the personas of a number of other fictitious characters over several

years, and, upon information and belief, nobody targeted in this manner had ever suspected

Sandau of being someone else all on their own.

47. In early 2019 Sandau released a final YouTube video thinking that with Fenn and all of his

outright private and public denials concerning Sandau’s solution to the Chase that apparently

Fenn perhaps truly did have another actual and much better ending all along, and one that

would then make more sense and be able to be proven to be a better ending than Plaintiffs had

seemingly figured out, not long after that Sandau then took down his videos and completely

moved away from the Chase and everything going on concerning it.

48. Although Plaintiffs clearly had a lot of proof in their possession by this time, there still was

no Chest nor contents actually present and available anywhere to then definitively prove one

way or the other that any of it had ever even truly existed in the first place, nor that it was ever

actually out there to be found as stated in Fenn’s 2010 Memoir. It was all just on faith, and faith

alone would never hold up in a Court of Law, no matter what one may have had for proof.

49. On the early morning of June 8, 2020, two (2) days after Fenn had officially announced on

June 6, 2020 that the Chest had been found and that the Chase was now over, Sandau awoke
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 12 of 107



and saw a general news article in Google News flash by that the Fenn treasure had purportedly

been found, but that Fenn had now stated the finder, location, solve to the poem, answers to

clues, everything, would be kept secret.

50. Sandau then directly emailed Fenn on the morning of June 8, 2020 immediately after

reading the Google News article about the Chest being found and the Chase being over,

lovingly referring to Fenn in said correspondence as “you old turd”, and demanding answers,

and Fenn rather quickly responded and acted as if nothing was amiss, then Sandau proceeded

to read Fenn the riot act by telling Fenn in no uncertain terms to get out there and tell it all; who

the finder was, the solve, the answers to the clues, everything. The problem is, Fenn couldn’t

produce any of that because, upon information and belief, it was all a complete set up and a lie,

a total fraud and fabrication.

51. Sandau then emailed Fenn’s attorney of record at the time, one Karl Sommer (“Sommer”)

of Santa Fe, New Mexico, on June 10th, 2020, and forwarding along the previous email thread

between himself and Fenn.

52. Sommer never responded to Sandau’s email correspondence, and neither again did Fenn,

although Sommer did on April 30, 2021 contact Plaintiffs via email and which also contained a

Motion in Opposition to Plaintiffs requesting more time in Probate Court directly concerning this

matter, and which is why, unfortunately enough, that this lawsuit is now rather quickly and quite

haphazardly being filed now instead of at a later date due to the Estate’s refusal to allow the

granting of Plaintiffs’ motion, so instead of taking any chances here this lawsuit is now being

filed so as to not go and the run completely afoul of the statute of limitations on it, and which is

today, May 4, 2021, which would then obviously go to deprive and deny Plaintiffs any justice in
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 13 of 107



the matter forever, at least concerning the Estate of Fenn.

53. As a simple statement of fact in this matter, Sommer is the brother-in-law of First Judicial

District Court of New Mexico Chief Judge Mary L. Marlowe-Sommer, and the current judge

presiding over the Fenn Estate probate, of which Old is the Personal Representative for, is

Judge Francis J. Mathew, therefore making Chief Judge Marlowe-Sommer Judge Mathew’s

Court administrative boss, yet Plaintiffs still believe and trust in the integrity of the Court, the

indepence of the judiciary, its unbiased fairness and fair application of the rule of law in the

pursuit of justice to all parties that come before it.

54. It took Fenn ten (10) days from the date of the announced find of June 6, 2020 to produce

even one photograph as any evidence whatsoever of the Chest find and it’s purported contents,

and which to Plaintiff's uncertain knowledge and belief hasn’t all been accounted for nor seen by

anyone outside of Fenn, Stuef, and their attorneys.

55. Plaintiffs, upon information and belief, contend that Fenn ran the Chase in such a way that

it closely mirrored the Manhattan Project during World War II whereas everyone involved were

working towards the same combined goal, in this specific example the production of an atomic

weapon to hopefully end the war, yet nobody really truly knew what anybody else was working

on nor the part they were actually playing concerning it all besides Fenn, therefore keeping his

word at the time that only he knew where the Chest was hidden, while also giving everyone else

a bit of plausible deniability.

56. Fenn died on September 7, 2020 at his home in Santa Fe still surrounded by doubt and

suspicion concerning the end to his Chase, as well as already being embroiled in two lawsuits

against him at the time concerning it.
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 14 of 107



57. Plaintiffs contend, upon information and belief, that Fenn had actually taken his own life on

September 7, 2020, and most likely via sleeping pills due to the fact that Fenn had always

stated that he would commit suicide, and just as Fenn’s father, Marvin Fenn, had done decades

ago, as part of his treasure hunt story in exactly the same fashion, not to mention that when

found the morning of September 7, 2020 Fenn was purportedly on the floor of his study

unresponsive and snoring, then taking several more hours after being taken to the hospital and

then brought back home to finally pass away.

58. If Stuef was truly the legitimate finder he could have freely sold the Chest and its contents

long ago, but apparently one couldn’t “just take the chest and go in peace” after all, and just as

Fenn had always stated that one could do, and had in fact stated under oath in another

lawsuit brought against him in Erskine v. Fenn that the finder could do so, yet the Chest and

its contents, upon information and belief, still sit in a New Mexico vault somewhere now almost

a year later, and that just doesn’t make any logical sense here whatsoever as to why that is.

59. Since Stuef cannot, or rather will not, definitively answer even the most basic of questions

concerning the Chase, along with providing the answers to all purported nine (9) original clues

said to be within the poem, as well as stating exactly how, when and where he found the Chest,

then Stuef simply cannot be believed as to having actually solved the Chase, and then having

legitimately retrieved the Chest all on his own without the explicit help of Fenn or others close to

him having done so.

60. The only two possible narratives here, upon information and belief, is that Stuef had either

found the Chest by pure chance and or luck after Fenn had it later placed elsewhere than its

original hiding location, and that original location being in Kiva B out at San Lazaro, or that Stuef
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 15 of 107



had knowingly taken part in the overall fraud that, either way, then deprived Plaintiffs of their

rightful property and all of the extras that would then come with it.

61. If Old, along with the rest of the Fenn family and other close associates, upon information

and belief, truly never had any prior knowledge whatsoever of the original location of the Chest

and its contents, nor even the correct solution to the poem, then Old can never properly nor

successfully defend the Estate from this civil action now filed against it by the Plaintiffs.

62. Yes, the Fenn family lost both their beloved Grandpa Forrest aged 90 and Grandma Peggy

Fenn aged 87 last year, and which is sad to be sure, but everyone still seems to cling to that

premise as to why the rest of the Fenn family should just be “left alone”, but they had both lived

a very long, as well as a very good and fulfilled, life, some might even say that they were

content, and Old was the one who took on the role and responsibility to probate Fenn’s Estate

all on her own volition and instead of leaving the process up to a professional to take care of for

her and the rest of the Fenn family.

63. Sandau’s own biological parents on the other hand, and just as a great equalizer here, both

died fairly young and with health issues, and also with very little but the love of their family and

friends. Sandau had even personally cremated his mother, Marjorie, but he was long estranged

from his biological father, a Vietnam veteran himself, although his step-father, Neil, and whom

he considers to be his real father, is a man of true honor and integrity, and, just like Fenn was as

well, is a Vietnam veteran himself, although he was a combat medic, and who never felt the

need to speak of his experiences while in country for pity, unlike Fenn the egotistical jet fighter

pilot who flew hundreds of miles per hour at hundreds or thousands or even tens of thousands

of feet above the jungle while bombing and strafing whatever moved, only to then bail out on
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 16 of 107



what was supposed to be his final mission for the guts and glory of being the 1,500th pilot shot

down to be rescued.

64. According to the basic definition of law, and upon information and belief, a defendant in a

legal action does not have to actually be guilty of or have knowingly taken part in a fraudulent

action in order to then later be held legally liable for their own part played in the fraud, and

therefore that is exactly why Defendant Collected Works Bookstore and Coffeehouse is being

named within this suit for being the official seller of Fenn’s ‘The Thrill of the Chase’, as well as

other works by him, and benefiting into the millions of dollars overall from it.

65. It must be stated here and now that the Chase community itself is made up of a lot of

different characters and personalities, some kind and fun, others not so much, and whom

Sandau specifically has obviously taken a lot of undeserved abuse and vitriol from, therefore

Plaintiffs now humbly request of the overall Chase community, including but not limited to the

Chase blogs, Chase YouTube channels, Chase Reddit forums and so forth and so on, and who

will absolutely be sharing and disseminating all of this for months, perhaps even years, yet to

come, humbly ask to please now allow Plaintiffs, along with the Defendants, the space, time and

opportunity in order to let the legal process play out before jumping to any incorrect conclusions

one way or the other, thank you.

66. A lot of the information about the Chase, upon information and belief, has either

previously been heavily obscured and or deeply hidden away, as well as so much of it being

deleted and or destroyed since, and especially after June of 2020, such as with the deletion of

official Chase resources like the websites located at https://dalneitzel.com and

https://oldsantafetradingco.com, that, in a bit of a forced rush, Plaintiffs have therefore included
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 17 of 107



a highly condensed collection of evidence in longform, with accompanying links to originals

where possible, that more than supports this civil complaint as best as can be expected under

such unique and rather difficult circumstances, and which is attached with this complaint and

appropriately titled as: TRUE SOLUTION TO FORREST FENN’S CHASE.

67. It must be stated that, upon information and belief, and emphasized in no uncertain terms,

that the 2010 previously hidden and obscured Lost Kivas book written by author Hajovsky at the

direct request of Fenn provides the original true and correct solution to Fenn’s ‘The Thrill of the

Chase’ poem and treasure hunt, and everything else, somewhat known as well as not at all

known, leads right back out to San Lazaro, and specifically to Kiva B.

68. Plaintiffs have now, upon information and belief, provided concise and compelling proof with

the evidence now presented herein, and truly beyond even a reasonable doubt that would have

been required in a criminal complaint, and with the preponderance of evidence as is called for in

a civil case overwhelmingly showing in Plaintiffs favor as to their solution to the poem and

Chase obviously being the only original true and correct one, and which by law this civil action

must then now be decided in this Court of Law solely on its merits by a mere 51% burden of

proof as to who the prevailing party shall be, and which is clearly the Plaintiffs.

            LIST OF EVIDENCE EXHIBIT POINT # ATTACHMENTS IN COMPLAINT

69.   Point #15 - San Lazaro Holding Company LLC Property Record.
70.   Point #22 - Operation Cerberus Action Raids on Fenn.
71.   Point #24 - ‘The Lost Kivas of San Lazaro’ by Hajovsky.
72.   Point #25 - ‘The Secrets of San Lazaro Pueblo’ by Fenn.
73.   Point #27 - ‘The Thrill of the Chase’ by Fenn.
74.   Point #28 - ‘A Sting in the Desert’ with Sather in a Kiva.
75.   Point #31 - Randy Bilyeu First Treasure Searcher to Perish.
76.   Point #33 - Fenn Origin Story with Thunderstorm, Mud and Rainbow.
77.   Point #49 - Fenn Treasure Chest Purported Found in the News.
78.   Point #50 - Sandau Email to Fenn and Sommer Post Find.
         Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 18 of 107



79. Point #58 - Court Declaration of Fenn in Prior Civil Action.
80. Point #67 - TRUE SOLUTION TO FORREST FENN’S CHASE


                                RELIEF SOUGHT IN COMPLAINT

81. Plaintiffs are requesting and praying for relief in; (a.) the amount of $10,000,000 (ten million

dollars), including but not limited to compensatory and punitive damages, from Zoe Fenn Old

and The Estate of Forrest Burke Fenn, whereas if granted in-full $2,000,000 (two million dollars)

of those overall funds will then be placed into a neutral trust for a new, and more importantly, fair

treasure hunt as a continuing benefit to and for the overall Chase community, (b.) the transfer of

the full and clear title and deed of the San Lazaro Pueblo Ruins located in Santa Fe County with

parcel# 78902055 at 235 Old Cash Ranch RD in Cerrillos, NM 87010 from San Lazaro Holding

Company LLC, to then be gifted to either the Native Pueblo Ancestors of San Lazaro, and if

none can be properly and or legally ascertained then donated to the BLM or other such proper

conservator or as this Court sees fit with its final disposition, (c.) the relinquishing of any and all

current, previous and or future possible rights to the San Lazaro Pueblo Ruins, as well as the

transfer of the full and clear title and deed to the property located in Santa Fe County with

parcel# 910011525 at 444 Old Cash Ranch RD in Cerrillos, NM 87010 from William Bradley

Sather, (d.) any and all income and or profits ever derived from the sale of ‘The Thrill of the

Chase’ from Collected Works Bookstore and Coffeehouse to then be donated in-full to a proper

and public-facing cancer charity or as this Court sees fit with its final disposition, (e.) the bronze

treasure chest with any and all of its contents, including but limited to gold, jewelry, artifacts and

everything and anything else related to it fully intact, along with any and all publicity, as well as

any and all other such rights real or imagined thereto concerning the Chase in perpetuity from
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 19 of 107



Jonathan Kenneth Stuef.

82. I declare under penalty of perjury under the laws of the State of New Mexico that the

foregoing is true and correct.

                                                         Respectfully submitted,

                                                          /s/ Kyle Sandau             May 4, 2021
                                                          ----------------------------------------------
                                                          Kyle Sandau
                                                          3518 Fremont Ave N #537
                                                          Seattle, Washington 98103
                                                          (206) 200-2201
                                                          kyle84486484@gmail.com
                                                          Plaintiff, pro se

                                                          /s/ Mark Doty               May 4, 2021
                                                          ----------------------------------------------
                                                          Mark Doty
                                                          1104 E Cherry St #220
                                                          Vermillion, South Dakota 57069
                                                          (605) 659-3093
                                                          mark84486484@gmail.com
                                                          Plaintiff, pro se

                                                          /s/ Rebecca Kaiser May 4, 2021
                                                          ----------------------------------------------
                                                          Rebecca Kaiser
                                                          3013 Broadway Ave Ste 8 #148
                                                          Yankton, South Dakota 57078
                                                          (605) 660-5934
                                                          rebecca84486484@gmail.com
                                                          Plaintiff, pro se
JS 44 (Rev. 04/21)                Case 1:21-cv-00426-JHR Document
                                                     CIVIL COVER1 SHEET
                                                                   Filed 05/04/21 Page 20 of 107
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
          Sandau, Kyle M., Doty, Mark G., Kaiser, Rebecca J.                                                 Old, Zoe F., *see attachment

    (b)   County of Residence of First Listed Plaintiff              King County, WA                        County of Residence of First Listed Defendant              Santa Fe County, NM
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)

      Kyle Sandau 3518 Fremont Ave N #537 Seattle,                 John Hickey 460 St. Michael's Drive Suite 1000 Santa Fe,
      Washington 98103 (206) 200-2201 *see attachment              New Mexico 87505 (505) 988-2900
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                    3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                     Citizen of This State            1        ✖ 1      Incorporated or Principal Place         4   ✖ 4
                                                                                                                                                        of Business In This State

    2   U.S. Government                ✖   4   Diversity                                           Citizen of Another State          ✖ 2          2   Incorporated and Principal Place           5         5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                   Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                      Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                   PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                 Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                   367 Health Care/                                                    INTELLECTUAL                    400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                         Personal Injury                                               820 Copyrights                    430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’               Product Liability                                             830 Patent                        450 Commerce
    152 Recovery of Defaulted                Liability                   368 Asbestos Personal                                             835 Patent - Abbreviated          460 Deportation
         Student Loans                  340 Marine                           Injury Product                                                    New Drug Application          470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Trademark                         Corrupt Organizations
    153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY                      LABOR                       880 Defend Trade Secrets          480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle              ✖ 370 Other Fraud              710 Fair Labor Standards                 Act of 2016                       (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle                371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability            380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                   Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                       385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -                Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                       463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                         Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations               530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -       535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                   Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -       540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                        550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                       3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                              Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                               (specify)                  Transfer                         Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Civil Fraud
VI. CAUSE OF ACTION                        Brief description of cause:
                                           Fraud and Conversion
VII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
May 4, 2021                                                               /s/ Kyle Sandau, /s/ Mark Doty, /s/ Rebecca Kaiser
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                   JUDGE                           MAG. JUDGE
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 21 of 107



                  ATTACHMENT FOR CIVIL COMPLAINT COVER SHEET

Plaintiff Additional Addresses and Phone Numbers;

Mark Doty
1104 E Cherry St #220
Vermillion, South Dakota 57069
(605) 659-3093

Rebecca Kaiser
3013 Broadway Ave Ste 8 #148
Yankton, South Dakota 57078
(605) 660-5934

Defendant Additional Names, Addresses and Phone Numbers;

San Lazaro Holding Company LLC
℅ Zoe Fenn Old
1021 Old Santa Fe Trail
Santa Fe, New Mexico 87505

William Bradley Sather
℅ ESP Spares Inc
300 Park Central Blvd Suite B
Georgetown, Texas 78626
(512) 931-2701

Collected Works Bookstore and Coffeehouse
202 Galisteo St.
Santa Fe, New Mexico 87501
(505) 988-4226

Johnathan Kenneth Stuef
Home Address Unknown
Telephone Number Unknown
Current Whereabouts Unknown
5/4/2021              Case 1:21-cv-00426-JHR Document    1 Filed
                                               Santa Fe County       05/04/21
                                                               Tax Parcel Viewer Page 22 of 107

   +                                                              1 of 1                                       Parcel Search

    –
 78902055 - REAL
                                                                                                                Search for an address o
                                                        235 OLD CASH RANCH RD
                                                                                                                  Parcel Number, Ad
 Parcel Number: 78902055

 UPC: 1048077396132000000                                                                                          Tax Parcels

 See Sketch and Property Description Information
                                                                                                                78902055 - REAL
 Physical Address:

 235 OLD CASH RANCH RD
 CERRILLOS , NM 87010
                                                                                                                Parcel Number: 78902

 Owner Name:                                                                                                    UPC:   1048077396132

 SAN LAZARO HOLDING CO LLC                                                                                      See Sketch and Property

                                                                                                                Physical Address:
 Owner Mailing Address:
                                                                                                                235 OLD CASH RANCH
 300 PARK CENTRAL BLVD STE B                                                                                    CERRILLOS , NM 87010
 GEORGETOWN , TX 78626-7540

 Tax Code Area: CO-N                                                                                            Owner Name:

 Legal Description:                                                                                             SAN LAZARO HOLDING

 T13N R 8E S12 SE4 160 AC
 Acres: 160.0000                                                                                                Owner Mailing Address

                                                                                                                300 PARK CENTRAL BLV
 Plat Book:                                                                                                     GEORGETOWN , TX 78
 Current Deed: 1611042
 Previous Deed: YELLOW                                                                                          Tax Code Area: CO-N

                                                                                                                Legal Description:
 Neighborhood:       GALISTEO
                                                                                                                T13N R 8E S12 SE4 160
 Property Class: VAC                                                                                            Acres: 160.0000

 Assessed Structures Value: $
 Land Value: $277,500.00                                                                                        Plat Book:
 Exemption Value: $                                                                                             Current Deed: 161104
                                                                                                                Previous Deed: YELLO
 See Notice of Value on Document Manager

                                                                                                                Neighborhood:       GALIS

                                                                                                                Property Class: VAC

                                                                                                                Assessed Structures Val
                                                                                                                Land Value: $277,500
                                                                                                                Exemption Value: $

                                                                                                                See Notice of Value on




                     600ft
                     600ft
    -106.040 35.366 Degrees

https://sfcomaps.santafecountynm.gov/mapsvc/apps/webappviewer/index.html?id=212072bb5f18440f82d843a31515b714                          1/2
5/4/2021             Case 1:21-cv-00426-JHR Document    1 Filed
                                              Santa Fe County       05/04/21
                                                              Tax Parcel Viewer Page 23 of 107




https://sfcomaps.santafecountynm.gov/mapsvc/apps/webappviewer/index.html?id=212072bb5f18440f82d843a31515b714   2/2
5/4/2021                      Case 1:21-cv-00426-JHR Document       1 Filed
                                                        Looting of Indian artifacts05/04/21
                                                                                    targeted Page 24 of 107
 [an error occurred while processing this directive] [an error occurred while processing this directive] [an error occurred while processing this
 directive] [an error occurred while processing this directive] [an error occurred while processing this directive] [an error occurred while
 processing this directive] [an error occurred while processing this directive]

   May 03, 2021 |                                                              12:04 pm | 84°



   News




           Type Size: A A A

               Print

   LootingEmail
            of Indian artifacts targeted
   Federal crackdown reveals depth of criminal intrigue
               Most Popular


   by Dennis Wagner - Aug. 27, 2009 12:00 AM
   The Arizona Republic




   What has become the nation's biggest crackdown on dealers of black-market Native
   American artifacts doesn't lack for intrigue. Armed raids. Secret informers. Sacred
   objects.

   Since the investigation began 2�1/2 years ago, 26 people, including a number of well-
   known antiquities collectors, have been charged in three states. Two suspects
   committed suicide, one of those a former Scottsdale resident. One man is charged with
   threatening the life of an informant who spearheaded the inquiry.

   In Arizona, at least two prominent collectors have been subjected to raids, and others
   voluntarily forfeited artifact collections to a museum, sources confirm.

   Melodie Rydalch, a spokeswoman for the U.S. Attorney's Office in Utah, acknowledged
   that the sting operation, suicides and threats have spawned dramatic intrigue.

   "It's like a Tony Hillerman book unfolding right before our very eyes," said Rydalch,
   referring to popular detective novels based on the Navajo Nation.

   The ongoing investigation includes dozens of sacred objects suspected of being looted
   from Indian ruins in the Grand Canyon State.

   Using a paid informant identified only as "the Source," agents of the FBI and Bureau of
   Land Management purchased sacred Hopi kachina masks, Navajo pendants, Pueblo
   pottery and other artifacts from more than two dozen figures in the Four Corners states
   of Utah, Colorado, New Mexico and Arizona. Court records say the civilian operative
   spent $335,000 buying more than 250 apparently illicit objects. Federal investigators
   estimate that four-fifths of the nation's archaeological sites have been plundered by
   amateur collectors and professional thieves.

   For some, the motive is a reverence for Native American antiquities. For others, it's
   money. Ancient Indian objects are coveted worldwide by collectors willing to pay tens of
   thousands of dollars, if not more, for trophy pieces of the past.

   Federal laws ban the removal of artifacts from federal lands, Indian reservations or
   burial grounds, and prohibit the possession or sale of illicit objects.

   Enforcement is sketchy, however, because many items may be legitimately owned and
   sold if they were acquired before passage of prohibition laws or if they were found on
   private property.

   The Four Corners case was nicknamed Cerberus Action in honor of a mythological
   three-headed dog that guards the gates of Hades. It has been touted by the Interior
   Department as America's "largest ever undercover operation" targeting looters.


archive.azcentral.com/arizonarepublic/news/articles/2009/08/27/20090827looters.html                                                                 1/3
5/4/2021                Case 1:21-cv-00426-JHR Document       1 Filed
                                                  Looting of Indian artifacts05/04/21
                                                                              targeted Page 25 of 107
   Since December 2006, court records say, an informant has been paid more than
   $224,000 to infiltrate the "network of criminals who pillage archaeological sites." The
   Source was equipped with video and audio devices as he made deals. Some suspects
   bragged about illegally obtaining artifacts, pointing out their looting grounds on maps.

   One defendant vowed to die in a gunfight with federal agents. Another was arrested
   after he threatened to "take care of" the paid informant. According to affidavits, the
   Source was an antiquities dealer for years before he began working with investigators in
   2007. Federal authorities say he has no criminal history and volunteered to help
   because he was outraged by the black market.

   Museums and Indian tribes are celebrating the recovery of sacred objects seized during
   the investigation.

   Beth Grindell, director of the Arizona State Museum in Tucson, confirmed that some
   Arizona antiquities dealers recently gave up collections voluntarily. Grindell would not
   identify the individuals or say how many objects were turned in, but she described the
   collections as "quite sizable."

   Grindell and Rebecca Tsosie, executive director at Arizona State University's Indian
   Legal Project, said looters do tremendous scientific damage that also is devastating to
   Native American tribes. They said ruins that have been excavated quickly, often in the
   dark of night without expertise, lose virtually all their archaeological value. The Hopi and
   other tribes view the looting of graveyards as spiritual desecration and purloined
   kachinas as stolen "living gods."

   Although no Arizona resident has been indicted, several played significant roles in
   search-warrant affidavits.

   Steven Shrader, 56, of Colorado, who committed suicide after his arrest in June, was a
   former salesman for a Mesa roofing company. He was indicted along with 74-year-old
   Carl Crites of Colorado and accused of trafficking in stolen objects, including ancient
   sandals and baskets.

   At one point in the case, a federal affidavit says, Crites and co-defendant Richard
   Bourret took the Source to Native American burial grounds in Utah and dug up a skull.

   "While digging, they uncovered human remains. . . . Crites commented, 'Wish that fella
   had still been intact, the skeleton I mean,' " an affidavit notes.

   Earlier this month, Crites pleaded guilty and relinquished an antiquities collection
   assembled over 50 years.

   Ron Cipolla, a Fountain Hills businessman who operates a Web site titled "Treasures of
   Our Past," has been identified as a subject of the inquiry. Cipolla declined to comment.
   His attorney, Michael Kimerer, confirmed a federal raid on Cipolla's property but would
   not discuss the case further.

   Walter Knox, co-owner of the upscale Fort Knox Antiquities in Scottsdale, said the
   Source visited his shop attempting to purchase artifacts, but Knox refused to do
   business because "the guy looked like a heroin addict."

   Knox, a former police officer, said most collectors abide by the law and respect Indian
   culture. He said teams of agents from the FBI, BLM and Internal Revenue Service
   raided at least two Arizona dealers this summer with warrants involving tax-related
   issues.

   "It's almost now like the federal government is intent on shutting everybody down
   because of a few illegal operators," Knox said. "It's very political. . . . It's a witch hunt,
   and it's run by archaeologists."

   Agents also raided the home of New Mexico author Forrest Fenn, who founded a Santa
   Fe gallery and has written books on Indian culture and artifacts. According to affidavits,
   the decorated fighter pilot began exploring Arizona ruins while stationed at Williams Air
   Force Base during the 1960s.

   Fenn was recorded last October explaining to the Source that he flew over remote
   Arizona canyons while in the military, searching for ruins. "And then on the weekends

archive.azcentral.com/arizonarepublic/news/articles/2009/08/27/20090827looters.html                     2/3
5/4/2021                       Case 1:21-cv-00426-JHR Document       1 Filed
                                                         Looting of Indian artifacts05/04/21
                                                                                     targeted Page 26 of 107
   we'd go in there. . . . We found so many caves that, evidently, nobody had been in since
   the Indians," he said.

   Fenn is not under indictment. Defense attorney Peter Schoenburg said only a few
   objects were seized from his client's collection. He said Fenn gathered artifacts from
   private property or during the early 1960s, before most protective statutes were passed.

   "He certainly was within the parameters of the law," Schoenburg said.

   Federal prosecutors declined to comment on Arizona aspects of the probe.

   Brett Tolman, U.S. attorney in Utah, said the investigation is not over.

   "I hope we've accomplished a deterrent effect that will have an impact on the black
   market," Tolman said. "We're not talking about trash or trinkets, but sacred objects and
   remarkable artifacts."

            Type Size: A A A

                 Print

   Jerry McBride/Associated
                 Email      Press

   A Bureau of Land
                 Most Management
                      Popular       employee carries artifacts at
   Carl Crites' home Aug. 19. Crites pleaded guilty to trafficking
   in stolen objects and relinquished his collection.




    MOST POPULAR NEWS HEADLINES

           Fourth of July quiz: How 'American' are you?
           Quiz: Can you pass the civics test for U.S.
           citizenship?
           Women executed in the U.S. since 1976
           Arizona wildfires: Road closures
           Phoenix-area investigations reveal shadowy porn
           industry
           Bikers Against Child Abuse make abuse victims feel
           safe
           Holy sightings: Jesus, Virgin Mary and others
           spotted in unusual places
           Former porn actress makes new start as Chandler
           mom
           List of Arizona K-12 Online schools
           Nude photos: A new way for teens to flirt?




archive.azcentral.com/arizonarepublic/news/articles/2009/08/27/20090827looters.html                            3/3
    5/4/2021                        Case 1:21-cv-00426-JHR Document        1SanFiled
                                                           The Lost Kivas of    Lazaro05/04/21
                                                                                       | Ric Hajovsky Page 27 of 107




                                                                           Ric Hajovsky
                                                                       History and World Travel Books


       Our books             History Books        Travel Account Books           Travel Guide Books           Ethnographic Art    Contact the Author




   The Lost Kivas of San Lazaro

   The Lost Kivas of San Lazaro:
                                             This is the book Ric Hajovsky wrote detailing the discovery and excavation of
                                             two underground ceremonial chambers in San Lazaro Pueblo, a Tanoan site
                                             located in the Galisteo Basin, 17 miles south of Santa Fe, New Mexico.




                                             Besides detailing the excavation,
                                             the unusual features of the kivas,
                                             and the artifacts uncovered, the
                                             book includes a time-line of events
                                             at San Lazaro, starting with its
                                             founding in the 1100s and running
                                             through its abandonment in 1680.

                                             Also included is a history of the
                                                                                                        Kiva
                                             Tano migration from San Lazaro,
             Lost Kivas of San Lazaro        from their 1680 departure to their
                                             arrival in Hano at First Mesa, Arizona in 1700. 166 color photographs, 17 black
   and white figures.




                                                              BUY IT NOW




                                                                                        Search our site
         Click Here to see our books on Amazon.com
                                                                                           Search



                                                              Amazon.com




   copyright 2018 RicHajovsky.com



Copy Protected by Chetan's WP-Copyprotect.




                                                                                                                                                       Privacy - Terms




    richajovsky.com/history-books-2/the-lost-kivas-of-san-lazaro/                                                                                          1/1
5/4/2021               Case 1:21-cv-00426-JHR     Document
                                          The Secrets             1Pueblo
                                                      of San Lazaro  Filed  05/04/21
                                                                          — Old            Page
                                                                                Santa Fe Trading Co 28 of 107




                     P RO D U CT S › T H E S EC R E T S O F S A N L A Z A RO P U E B LO   ‹ PREVIOUS / NEXT ›




                     THE SECRETS OF SAN LAZARO PUEBLO
https://www.oldsantafetradingco.com/products/the-secrets-of-san-lazaro-pueblo                                   1/2
5/4/2021               Case 1:21-cv-00426-JHR     Document
                                          The Secrets             1Pueblo
                                                      of San Lazaro  Filed  05/04/21
                                                                          — Old            Page
                                                                                Santa Fe Trading Co 29 of 107
                     $95.00

                     If you love the lore and the lure of ancient places and things, this volume
                     is dedicated to you. May the stories herein keep you forever asking and
                     searching.

                     520 color plates, figures and drawings
                     326 pages
                     54,000 words
                     Hard cover

                     Printed in the USA.

                     Preview


                     QUANTIT Y:

                        1




                            ADD TO CART




https://www.oldsantafetradingco.com/products/the-secrets-of-san-lazaro-pueblo                                   2/2
5/4/2021               Case 1:21-cv-00426-JHRTheDocument
                                                Thrill Resource 1
                                                                PageFiled   05/04/21
                                                                     | Old Santa Fe Trading Page
                                                                                            Co   30 of 107
The Wayback Machine - https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com:80/the-thrill-resource-page




               HOME          COLLECTION            STORE                                         BLOG        RESOURCES                    CONTACT



              The Thrill Resource Page
              Home » The Thrill Resource Page




              This book is the remarkable true story of Forrest Fenn’s life and of a hidden treasure, secreted somewhere in the mountains
              north of Santa Fe. The book contains clues to the treasure’s location as Forrest Fenn invites readers to join in The Thrill of the
              Chase. If you are searching for Forrest’s treasure please stay safe, take adequate supplies and a GPS. The chest is not in a
              dangerous place. Remember, it weighs 42 pounds and an old man carried it to its secret location. Keep your children close in
              the mountains and search at your own risk. Good luck in the chase.


                                                                                                        THE POEM
                                                                                                        This poem written by Forrest Fenn
                                                                                                        contains nine clues that if followed
                                                                                                        precisely, will lead to the end of his
                                                                                                        rainbow and the treasure. Happy Hunting!


                                                                                                        As I have gone alone in there
                                                                                                        And with my treasures bold,
                                                                                                        I can keep my secret where,
                                                                                                        And hint of riches new and old.

                                                                                                        Begin it where warm waters halt
                                                                                                        And take it in the canyon down,
                                                                                                        Not far, but too far to walk.
                                                                                                        Put in below the home of Brown.

                                                                                                        From there it's no place for the meek,
                                                                                                        The end is ever drawing nigh;
                                                                                                        There'll be no paddle up your creek,
                                                                                                        Just heavy loads and water high.

                                                                                                        If you've been wise and found the blaze,
                                                                                                        Look quickly down, your quest to cease,
                                                                                                        But tarry scant with marvel gaze,
                                                                                                        Just take the chest and go in peace.


              Where to Buy the Book                                                                     So why is it that I must go
                                                                                                        And leave my trove for all to seek?
                                                                                                        The answers I already know,
              Collected Works Bookstore                                                                 I've done it tired, and now I'm weak.
              Sold exclusively through Collected Works Bookstore located in Santa
                                                                                                        So hear me all and listen good,
              Fe, New Mexico. If you'd rather order by phone, their number is (505) 988-
                                                                                                        Your effort will be worth the cold.
              4226. Ten percent from the sale of this book goes to a cancer patient in need of          If you are brave and in the wood
              assistance. View Excerpt                                                                  I give you title to the gold.




              Has the Treasure Been Found?
              To our knowledge, NO!
                                                                                                                                                 HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                                                             1/6
5/4/2021                Case 1:21-cv-00426-JHRTheDocument
                                                 Thrill Resource 1
                                                                 PageFiled   05/04/21
                                                                      | Old Santa Fe Trading Page
                                                                                             Co   31 of 107
              There is always a chance that someone has found it and hasn't made it public
              but as far as we know it's still out there.



              More Clues Revealed!
              Clue #10
              The treasure is hidden higher than 5,000 feet above sea level.

              Clue #11
              No need to dig up the old outhouses, the treasure is not associated with any
              structure.

              Clue #12
              The treasure is not in a graveyard

              Clue #13
              The treasure is not hidden in Idaho or Utah



              Facebook Page
                  The Official Thrill of the Chase Facebook Page


              Treasure Hunter Blogs
              Dal Neitzel's Blog
              Follow Dal as he searches for the treasure. A wealth of information and always a
              good read!




              Forrest and Dal

              Mountain Walk
              A blog by Richard Saunier. Read how Richard interprets the clues.




                                                                                                              HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                          2/6
5/4/2021                 Case 1:21-cv-00426-JHRTheDocument
                                                  Thrill Resource 1
                                                                  PageFiled   05/04/21
                                                                       | Old Santa Fe Trading Page
                                                                                              Co   32 of 107




              Richard Saunier

              Treasure Everywhere
              A blog post by Linda Sharps, the wife of a wayward treasure hunter.

              Mark Dreyer's Blog
              Join Mark and his crew on the hunt.

              Ricky's Blog
              Forrest Fenn and the Elusive Treasure of Santa Fe

              Mysterious Writings - and the search for the holy grail
              A blog by Jenny Kile

              Forrest Fenn: An Interview
              A blog by Holly Johnson

              Ultimate Guide to the Forrest Fenn Treasure - "The Thrill of
              the Chase"
              A website by Phillip Mason

              Journeys Inspired by The Thrill of the Chase
              Barbara's Blog

              Ignorance Denied Discussion Group
              by Mark Talbot

              The Fenn Hot Spot
              by Mindy



              Video
              The Fish Videos
              The Fish Videos are a series of conversations conducted in April 2013 with
              Forrest Fenn. Interviews courtesy of Dal Neitzel.

              The Santa Fe Interviews
              The Santa Fe Interviews are a series of conversations conducted over a three
              day period in June of 2012 with Forrest Fenn. Interviews courtesy of Dal
              Neitzel.

              KOB Eyewitness News
              Publisher of treasure hunt book prints more copies
                                                                                                               HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                           3/6
5/4/2021               Case 1:21-cv-00426-JHRTheDocument
                                                Thrill Resource 1
                                                                PageFiled   05/04/21
                                                                     | Old Santa Fe Trading Page
                                                                                            Co   33 of 107
              Forrest Interviewed on PBS
              Report From Santa Fe with Lorene Mills, Air Dates: November 3-5, 2012.

              Forrest Fenn’s Hidden Treasure: It’s Still Out There
              Interview by SantaFe.com

              Benet Davetian's Take on The Treasure
              Forrest is psychoanalyzed.

              KOB Eyewitness News Story
              Part One of the Story, aired 8/29/11.
              Part Two of the Story, aired 8/30/11. Also see accompanying story On the hunt
              for $2 million treasure.

              HDNet Story by Jennifer London
                Forrest Fenn's Hidden Treasure




              Forrest Interviewed on PBS
              Report From Santa Fe with Lorene Mills, Air Dates: May 13-16, 2011.

              Forrest's Hidden Treasure Chest
              Video Teaser on YouTube



              Audio
              Margie Goldsmith's Interview on KPAM Radio


              Sue the Trucker's Take on the Treasure




              Articles
              Reader's Digest Everyday Heros

              Can Treasure Hunting Change Your Life? by Meredith
              Mullins.

              Tesoro in versi The following is a shaky translation of
              Viviana Mazza's article that appeared Sunday 1-20-13, in
              Italy's largest newspaper, "Corriere della sera", in Milan.
                                                                                                             HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                         4/6
5/4/2021               Case 1:21-cv-00426-JHRTheDocument
                                                Thrill Resource 1
                                                                PageFiled   05/04/21
                                                                     | Old Santa Fe Trading Page
                                                                                            Co   34 of 107
              Forrest said that some of Viviana's statements wander
              outside the boundaries of fact, but that she presented some
              new ideas that might aid those who are in the chase for the
              treasure.

              United Airlines Inflight Magazine, "Hemispheres" by Margie
              Goldsmith.

              The Robb Reader:Forrest Fenn by Margie Goldsmith.

              A $2 Million Treasure Hunt in Santa Fe by Margie
              Goldsmith.

              Well Over $1 Million in Buried Treasure: Find it! by Margie
              Goldsmith.


              Comic Relief




              "Dinsmore and Boots" Courtesy of Jeremiah Dinsmore
                                                                                                             HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                         5/6
5/4/2021               Case 1:21-cv-00426-JHRTheDocument
                                                Thrill Resource 1
                                                                PageFiled   05/04/21
                                                                     | Old Santa Fe Trading Page
                                                                                            Co   35 of 107



             JOIN US ON FACEBOOK | THE THRILL OF THE CHASE RESOURCE PAGE




                                                                                                             HAVING TROUBLE?

https://web.archive.org/web/20160310080118/http://www.oldsantafetradingco.com/the-thrill-resource-page                         6/6
             Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 36 of 107
        Chapters ï
(HTTPS://WWW.LATIMES.COM/)




             A STING IN THE DESERT
                                         SEPTEMBER 21, 2014

                                          BY JOE MOZINGO

                               PHOTOGRAPHY, VIDEO BY KATIE FALKENBERG



                                            f t m
For generations, the people of the Four Corners region have battled the federal
government over collecting and selling Native American artifacts. Then agents
                  persuaded a local dealer to go undercover.

 Operation Cerberus Action was supposed to expose a lucrative trade in stolen
                                antiquities.

                             Instead, it tore a hole in a Utah town.




I
      n the high country of the Navajo reservation, a family walked through the pinyon
      pines, combing the earth for the remnants of a vanished civilization.

Their breath steamed in the morning air. Dr. James Redd wandered away from his wife
and daughter for a few minutes, then called back: “Hey guys, come and look.”
He pointedCase      1:21-cv-00426-JHR
              to a white   shell, smaller Document  1 Filed
                                          than a dime, lying05/04/21  Page 37
                                                             partly exposed inof 107
                                                                               the wind-
        Chapters   ï
(HTTPS://WWW.LATIMES.COM/)
scoured dirt. It had been carved in the shape of a bird, with a hole drilled through it.

Millions of such artifacts lay strewn across the region. The doctor's wife, Jeannie Redd,
reveled in the way the pieces connected her to the ancient Anasazi culture.

Jim handed the shell to Jeannie, who hooked it on a safety pin and put it in her pocket,
never imagining the trouble it would bring.



Two weeks later, a man named Ted Gardiner strode up the steps to the Redds’ home,
high on a knoll south of Blanding, Utah.

Gardiner was 50, tall and leathery, with a mantis-like build that helped him move about
the vertical world of Utah's canyons. He was a dealer in Anasazi antiquities, and he'd
been visiting the Redds for about seven months, trying to buy and sell artifacts.

“How you been, sweetheart?” Gardiner asked as she opened the door.

Jeannie, 57, was the collector in the house, the one who scanned the ground with a
raptor's eye. Jim, a year older, worked long hours as the main family doctor in Utah's
largest county. He had little interest in collecting but enjoyed accompanying his wife
and daughter Jericca as they hunted for artifacts.

“I went out to Butler Wash yesterday,” Jeannie told Gardiner. “We just went off the
highway. And people had hit every mound. But I found a Bull Creek arrowhead, a nice
one.”

Gardiner opened a cardboard box and pulled out items he had brought.

Admiring a pendant, Jeannie said, “Oh my God, that is not a small turquoise.”

Gardiner told her he had found it next to Comb Ridge — a great, toothed blade of
sandstone that according to Indian lore is the Earth's very backbone.

In truth, he had bought it from meth addicts living in a trailer.

Jeannie traded some small broken pendants and bits of string and rope for the
turquoise piece.

“What means a lot to me is that you found it,” she said.

“Well, cool,” he said, and packed up his boxes. “Jeannie, thank you, sweetheart. Take
care.”
         Case 1:21-cv-00426-JHR
Jim Redd walked                  Document
                Gardiner to his white       1 Filed 05/04/21 Page 38 of 107
                                      Jeep Cherokee.
       Chapters    ï
(HTTPS://WWW.LATIMES.COM/)

“It's been a pleasure,” Jim said. “Drive safely.”

Gardiner pulled down the quarter-mile drive, listening to the Beatles' wistful “Here,
There and Everywhere.” Then he turned up Highway 191 and turned off the music.

“SU 6129,” he said aloud in the empty SUV.

A tiny video device, disguised as a black shirt button, had been recording since he first
pulled up to the home.

“Eighteen hundred hours,” Gardiner said. “Dr. Jim and Jeannie Redd.”




                             VIDEO:   Relics to Ruins




Gardiner was working for a team of federal agents trying to put an end to the illegal
trade in prehistoric artifacts that was obliterating the archaeological record of the Four
Corners region.
         Case
The Anasazi    1:21-cv-00426-JHR
            people had lived in the Document
                                    caves and 1mesas
                                                Filedof
                                                      05/04/21  Page 39
                                                        the Colorado    of 107from
                                                                     Plateau
        Chapters   ï
(HTTPS://WWW.LATIMES.COM/)
before the time of Christ. At the end of the 1200s, they disappeared, leaving behind
elegant ceramic pots, effigy dolls, turkey-feather blankets, spears and arrows.

Settlers who discovered the Anasazi ruins in the 19th century started collecting and
selling the artifacts. By the 1950s and 1960s, “pot hunting” was deeply ingrained among
Blanding's 1,800 or so residents.




Families brought shovels and screens to picnics, and exchanged ancient bowls and seed
jars as Christmas gifts.

By the 1970s, commercial pot hunters were digging with trenchers and backhoes, even
flying to distant spots in helicopters.

Archaeologists and Native American leaders decried the destruction, and Congress
made it a felony to take ancient items worth more than $500 from public or Indian
land.

In 1986, heavily armed federal agents raided 16 homes and trading posts in and around
Blanding. The raids swept up two of the county's three commissioners and strained
relations with the federal government, which residents already regarded as arrogant and
intrusive.

Utah's U.S. attorney decided not to file criminal charges, but the hostility remained.
And diggers and collectors quietly kept at it.

The Bureau of Land Management, the FBI and the National Forest Service made
occasional arrests, but it was rare for offenders to do prison time.

Then, in 2006, law enforcement caught a break. A BLM ranger told federal agents about
someone who might be pressured into helping them infiltrate the trade.
                    Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 40 of 107
              Chapters ï
      (HTTPS://WWW.LATIMES.COM/)




Moon House is protected by exterior walls, which were common in Anasazi homes.




     G
                  ardiner was from a prominent Mormon family and had owned a chain of
                  successful supermarkets in Salt Lake City.

     Like Jeannie Redd, he felt a mystical connection to the Anasazi. He and his first wife,
     Debbie, read everything they could find about the culture. They would whisper out of
     respect when they came across an ancient cliff dwelling or petroglyph; digging in the
     ruins was sacrilege.


Ted Gardiner, like Jeannie Redd, felt a mystical connection to the Anasazi people. Above, he stands near the edge of Fish Creek
Canyon in southeastern Utah’s Cedar Mesa. (Gardiner family)


     Then one day in 1996, Gardiner suffered a severe panic attack during a business lunch.
     A doctor prescribed the anti-anxiety drug Xanax. Debbie said that not long after that,
     “the aliens took over.”

     Gardiner started drinking heavily and taking pills. He told a therapist he had been
     molested by a school janitor when he was 15, and that seeing his oldest son approach
     that age unhinged him.

     After several years and a stint in rehab, his marriage fell apart. He sold the
     supermarkets and moved into a cabin in the mountains east of Salt Lake.

     Desperate for money, he decided to cash in on his expertise. He opened an online
     business trading in Anasazi items and bought private collections. When he couldn't
     make ends meet, he started dumping his artifacts on eBay.
     His secondCase 1:21-cv-00426-JHR
               wife took their daughter Document
                                        and moved1 out.
                                                    FiledA05/04/21  Page
                                                           friend went to 41 of 107
                                                                          check  on Gardiner
             Chapters    ï
      (HTTPS://WWW.LATIMES.COM/)
     and found him half-conscious in the dark. He was burning furniture to keep warm.

     When BLM agents knocked on his door in 2006, Gardiner looked like a desert hermit,
     with wild blue eyes and scraggly long hair. He turned them away, but later, after
     sobering up and listening to their pitch on the phone, he agreed to meet with two agents
     from an FBI art crimes task force.

     Gardiner told them of a highly organized black market in prehistoric Southwestern
     artifacts. He rattled off the names of well-known collectors and dealers from Phoenix to
     Austin to Santa Fe.

     The government paid him $10,000 for his initial information.


Ted Gardiner, left, and Special Agent Dan Love of the Bureau of Land Management in Cedar Mesa. (Gardiner family)


     Special Agent Gibson Wilson, in asking superiors in Washington for authority to put
     Gardiner undercover, said Gardiner “admittedly traded in the past in objects which
     were of ‘questionable' origin and … appears to be legitimately motivated to make
     amends.”

     Wilson promised an investigation that would go after not only the excavators but the
     collectors and dealers he described as “the root cause of the problem.”

     He brought in a BLM special agent, Dan Love, and a Utah state insurance-fraud agent,
     Ryan Cleverly. None of them had any special knowledge of Southwestern antiquities.
     But in Gardiner, they had a whip-smart informant with an encyclopedic grasp of the
     market.

     They code-named him SU 6129 and promised him up to $7,500 a month, plus expenses.
     The FBI leased the Jeep Cherokee for him and passed him envelopes stuffed with
     money to buy illegal goods.

     Investigators needed the targets to say on tape that they knew the artifacts were from
     public or Indian land — and they aimed for transactions worth at least $500, the
     threshold for a felony under federal law.

     The task force wanted to send a message: The decades of impunity were over. Agents
     called the operation Cerberus Action — after the three-headed dog in Greek mythology
     that guarded the gates to the underworld.
                    Case
For every meeting with      1:21-cv-00426-JHR
                       the investigation’s              Document
                                           targets, Ted Gardiner would1wear
                                                                         Filed
                                                                            this 05/04/21      Page to
                                                                                 shirt-button camera 42record
                                                                                                         of 107
                                                                                                              footage the FBI could
              Chapters ï
use as(HTTPS://WWW.LATIMES.COM/)
       evidence.


     Gardiner contacted his old suppliers and dealers and told them he was back in business,
     representing wealthy European clients, including his biggest buyer, “Sergei from
     Liechtenstein.”

     “My guys are buying like crazy,” Gardiner told them. “I've been snatching up anything I
     can get my hands on.”

     Gardiner found a sense of purpose in the case and worked his client list with the
     duplicitous grace of a drug addict.

     At the home of Loran St. Claire, whose wife had died recently, leaving him to raise their
     two children, Gardiner asked St. Claire whether he was “doing all right.” Then he
     persuaded him to sell two seed jars, one of which his mother had bought many years ago
     from a Navajo woman.

     Gardiner's shirt-button camera recorded it all.

     As St. Claire was helping his 4-year-old daughter into her pajamas, Gardiner told her
     she looked “gorgeous” and, as he left, he called out, “You take care, bro. Holler if you
     need anything.”

     Driving away, he took a call from Agent Wilson.

     “Yep, that's two felonies,” Gardiner said, noting that he and Agent Cleverly had a bet for
     dinner at an upscale French restaurant. “So keep track.”
                     Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 43 of 107
              Chapters ï
      (HTTPS://WWW.LATIMES.COM/)




The Redds’ house sits high on a hill in Blanding, Utah.




     W
                        ith his envelopes of cash, Gardiner created his own market in San Juan
                   County. Some clients appeared to be newcomers, digging in anticipation of
                   Gardiner's payments. Others were longtime pot hunters. Most lived in
     trailers or small homes. A few were meth addicts.

     The Redds were different.

     Their Pueblo-style home, with six fireplaces and ceiling beams of hand-hewn Ponderosa
     pine, overlooked the vast tablelands descending to the San Juan River.


Jim Redd holds his grandson, Jaggar, then about 1, in 2007. Redd was the county’s main physician and did everything from delivering
babies to performing appendectomies. (Redd family)



Jim and Jeannie Redd met in high school. (Redd family)



Jim Redd, left, and Jeannie, far right, with their children: Jasmine, second from left, Jamaica, Jericca, Jay and Jav. (Redd family)


     For many years, Jim Redd was Blanding's only physician. He delivered the babies of
     mothers whom he had delivered as babies. He tended the elderly in the nursing home,
     performed appendectomies, worked ER shifts and drove for hours to see patients on the
     Indian reservations. He spoke basic Navajo and Ute, and gave patients his home
     number and let them stop by his house if they needed anything.

     Thelma Whiskers, of the Ute tribe, would call him “Poowagudt,” medicine man, trying
     to elicit one of his big laughs.
          Case
Redd had an    1:21-cv-00426-JHR
            avuncular              Document
                       way, and a quick sense1ofFiled 05/04/21
                                                 humor.   But hePage
                                                                 was 44 of 107 soul. He
                                                                     a serious
       Chapters    ï
(HTTPS://WWW.LATIMES.COM/)
didn't watch much television or read magazines. He read Scripture, literature and world
history, scribbling down quotations from Winston Churchill, William Faulkner and the
Mormon prophet Joseph Smith.

He had his sharp edges. Some people thought he was arrogant and bull-headed. He
snapped at nurses and corrected younger people who did not address him as “Dr.
Redd.”

He had met Jeannie Hunt in high school. She was dark-haired, quiet and independent,
an accomplished organist at church who wore stylish clothes hand-sewn by her mother.

They married after his Mormon mission to California and had five children.

Jeannie had a scattered energy that, combined with her artistic ways and array of
offbeat pets, made her a bit of an eccentric in Blanding. People joked about arriving at
their house to have her nonchalantly warn them that one of the snakes was loose.

Her obsession with Anasazi artifacts was near-legendary.

It had almost ruined the Redds once.

In 1996, a sheriff's deputy found the Redds digging on state land that maps erroneously
labeled private property. They were charged with misdemeanor trespassing and felony
desecration of a grave, because there were human bones at the site.

The judge, whose son had been delivered by Redd, dismissed the felony charges,
concluding that state law was meant to stop people from excavating in graveyards, not
make it a crime to touch 1,000-year-old bone shards that are “scattered all over this part
of the country.”

Prosecutors appealed, and the case dragged through the courts for five years.

The charges deeply distressed Redd. He was tormented by the thought that he could be
seen as a felon. “You know it's so bizarre,

I don't even like this stuff,” he told his assistant, Debbie Christiansen.

Ultimately, the charges against him were dropped because, according to prosecutors,
his wife “was the prime mover and the one most interested in these sorts of relics.”
Jeannie pleaded no contest to a misdemeanor and was sentenced to six months
probation.
          Case
The outcome    1:21-cv-00426-JHR
            infuriated            Document
                       archaeologists, Native1American
                                               Filed 05/04/21 Page
                                                        leaders,    45 ofinvestigators
                                                                 federal  107
       Chapters    ï
(HTTPS://WWW.LATIMES.COM/)
and rangers, who believed it sent the wrong signal to pot hunters across the region.

Gardiner first rang the Redds' doorbell just after 9 p.m. on Aug. 29, 2007, a warm night,
buzzing with insects. He had done business with Jeannie Redd on eBay, but they had
never met in person.

Jim Redd opened the door and invited him inside.

Gardiner put a box of items on the coffee table. Jeannie popped in and introduced
herself.

She immediately zeroed in on a stone pendant.

Gardiner had expected she would. He had just bought it from a local collector, who told
him Jeannie had long coveted the piece, which was dug up 30 years before.

Jeannie showed Gardiner her own collection in a side room. Her best stuff fit in a single
display case. She liked small, high-quality items, mostly jewelry and smaller ceramics.

“Oh, that is gorgeous, Jeannie,” Gardiner said, looking at a frame filled with pendants.

“This one came just 2 miles south of here on Murphy Point,” she said. “And I know it
was out of a burial, and I know for sure that the Indian who wore that walked on my hill
because he would have been hunting. He wore it here hunting, and now it's in my
collection.”

Her voice had a hint of rapture.

They talked about many of her items, and what she might trade for the pendant.
Gardiner gently asked her where her items came from.

“Oh, I found that in Cottonwood Canyon at the baby cave … Baby Mummy Cave is what
they call it,” she said, referring to a cave on federal land south of town.

“Five babies were buried there,” she continued, as agents listened from a truck nearby.
“That's where the pipe came from, and the basket.”

“There still mummies in there?” Gardiner asked.

“There are still, a few.... There was a skull in there the other day.”

Jeannie seemed a little nervous, and Gardiner pretended to be equally worried. “I can
talk freely with you?” he asked.
     “I'm quiet,”Case 1:21-cv-00426-JHR
                  she said.                Document
                            “I won't say anything,   1 IFiled
                                                   and  hope05/04/21 Page 46 of 107
                                                              you won't.”
             Chapters    ï
      (HTTPS://WWW.LATIMES.COM/)




Moon House is composed of three Anasazi ruins.




     G
                  ardiner had recorded plenty of incriminating statements. But investigators
                  wanted stronger evidence, so they set out to catch collectors in the act of
                  looting.

     In a canyon of Cedar Mesa, west of Blanding, Agent Love and Gardiner planted motion-
     detecting cameras in a subterranean room called a kiva, a site of ancient ceremonies.

     Gardiner returned days later with Brad Sather, a wealthy collector from Austin, Texas.
     Gardiner showed him a juniper bark ring that had been used to keep big ceramic vessels
     from tipping over.

     “Why don't you take it?” Gardiner said.

     Sather declined.

     Gardiner offered to carry it out for him, but Sather insisted he didn't want it.


The Hovenweep Castle ruin at southeastern Utah’s Hovenweep National Monument is one of several structures in the area built by
the Anasazi between 1200 and 1300.
Agents tried Case
               again1:21-cv-00426-JHR
                       with Vern Crites, Document  1 Filed 05/04/21
                                         a retired businessman  fromPage 47 of 107
                                                                     Durango,  Colo.
        Chapters   ï
(HTTPS://WWW.LATIMES.COM/)
Gardiner accompanied the 73-year-old collector and a friend to dig on a mesa in
Hovenweep National Monument in San Juan County, as agents hid behind rocks and
bushes, having erased their tracks with leaf blowers.

Crites and his friend broke ground and quickly found human bones and a skull. Crites
suspected looters had hit the spot long ago, taking anything that was valuable. “We're in
the right area, just 50 years too late,” Crites said.

They put the remains back in the hole.

Jeannie Redd never took Gardiner up on his offers to go digging. After three visits to her
house, the strongest evidence he had against her was the broken pendants she had
traded him for a turquoise piece. She showed no interest in selling any of her collection
for cash.

The task force had nothing on her husband. Jeannie once lamented to Gardiner on tape
that Jim was “not interested in this stuff.”

But as other leads failed to pan out, investigators sharpened their focus on the Redds.

Gardiner knocked on their door again in March 2008, two weeks after Jim had found
the small bird-shaped shell on Black Mesa in Arizona.

As Gardiner and Jeannie looked at items, Jim Redd strolled in and pointed with mock
pride at the shell.

“What do you think of that little dude there?” Redd asked.

“That is nice,” Gardiner said.

It was probably 800 years old, traded between tribes from its source in the Sea of
Cortez. Items like it sold for less than $100 on eBay.

Gardiner typically homed in on anything that seemed to be worth $500 or more — the
threshold for a felony. He made no attempt to purchase the white bird.

Gardiner returned to the Redd home in April with an exquisite item, a rare mug with a
hollow handle that had a bead inside to make it rattle.

“You will never ever see another rattle mug like this again in your life,” he told Jeannie.
He wanted Case
          her to1:21-cv-00426-JHR  Document
                  trade two high-dollar       1 her
                                        items in Fileddisplay
                                                       05/04/21
                                                              casePage
                                                                   — a 48 of 107
                                                                       gourd  with a long
       Chapters    ï
(HTTPS://WWW.LATIMES.COM/)
shell necklace inside and an ax that she said someone else had taken from the Navajo
reservation 30 years before. It would be her first big transaction.

She said she'd think about it.

As he drove off, he answered a call from Agent Love.

“Hey, Dan, hey, I'm still on. Jeannie needs time to think about it. I think I got her.”

But he didn't. She would pass on the mug.

Six months later, in July 2008, he again showed up at her door.

“Jeannie, beware of Greeks bringing gifts,” Jim Redd joked. “Oh hi, Ted.”

“Got any perishable stuff I can talk you out of?” Gardiner asked Jeannie.

She said no, then reconsidered. She could use some cash, she said, because her daughter
Jamaica was getting married.

“If you need money for your daughter's wedding, I got cash,” Gardiner said.

Jeannie said she had some sandals made of braided yucca fiber to sell. He offered her
$2,900 for four of the sandals. She bargained him up to $3,000 and he pulled out his
envelope of cash and started counting.
                    Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 49 of 107
              Chapters ï
      (HTTPS://WWW.LATIMES.COM/)




The Redds’ backyard blends into the vast tablelands of the Four Corners region.




     N
                   early a year later, early on the morning of June 10, 2009, Jericca Redd was
                   making breakfast with her mother when, through the kitchen window, she
                   saw movement on the front walk.

     “Holy cow,” she said. “What is this?”

     Men in flak jackets moved up the steps, weapons drawn.

     “Federal agents!” they yelled.

     She unlatched the door, and the officers shouldered in.

     “Where's the white bird?” one shouted.


Jericca Redd caught the bug for hunting artifacts from her mother. She was home when the federal agents raided the house and
arrested her parents.


     Officers handcuffed Jeannie and kept asking about the white bird.

     Jim Redd arrived home from his morning rounds 15 minutes later to find half a dozen
     SUVs in the driveway and agents crouching in the junipers. They hauled him out of his
     car at gunpoint, handcuffed him and took him to the garage.

     A BLM special agent interrogated Redd for the next four hours, according to family
     members. The agent taunted him, pointing to garden tools and asking, “Which shovel
     do you like to dig bodies with?”
     He told Redd  Casehe1:21-cv-00426-JHR  Document
                          would lose his medical license1 for
                                                           Filed  05/04/21
                                                              illegally    Page 50
                                                                        removing anofancient
                                                                                      107 artifact
              Chapters   ï
      (HTTPS://WWW.LATIMES.COM/)
     from the Navajo reservation.

     It's unclear how the shell became so important to the investigation.

     FBI reports on the undercover operation had not mentioned the white bird. One report
     written shortly after Jim Redd showed Gardiner the piece said the task force had
     evidence to indict 26 subjects. Jeannie Redd was among them. Jim was not.

     FBI Agent Gibson Wilson, who launched the investigation, had ruled out Jim Redd as a
     target.

     But as authorities evaluated whom they might arrest, they had no prominent figures.
     Prosecutors, Love and another FBI agent newly assigned to the case reviewed Gardiner's
     tapes and decided they could charge the doctor for possessing the shell.

     The camera in Gardiner's shirt had not captured an image of the white bird. But based
     on Gardiner's description, BLM archaeologists estimated it was worth at least $1,000.
     That was enough to charge Redd with theft from a tribe, a felony charge that carries five
     times as much prison time as theft from an archaeological site.

     Agents raided the homes of diggers and collectors across the region that day, but the
     Redds were the prize.


Then-Interior Secretary Ken Salazar speaks at a news conference in Salt Lake City announcing the raids in June 2009. (Rick Egan /
Associated Press)


     U.S. Interior Secretary Ken Salazar and Deputy U.S. Atty. Gen. David Ogden flew to Salt
     Lake City to announce the raids, which Justice and Interior, in a news release, called the
     “nation's largest investigation of archaeological and cultural artifact thefts.”

     To commemorate the occasion, the task force minted oversized coins with the words
     “Cerberus Action” and an image of the three-headed hellhound.

     FBI Special Agent in Charge Timothy Fuhrman told reporters the illegal trade was a
     multimillion-dollar industry. “They are people who know what they are doing,” he said.
     “There's a network.”

     Forest Kuch, executive director of Utah's Division of Indian Affairs said the raids broke
     up “a big ring that's been operating for many years.”
             Case 1:21-cv-00426-JHR
“It also includes                     Document
                    Dr. Redd and his wife,      1 Filed
                                           who were     05/04/21
                                                    basically     Page
                                                              slapped on51the
                                                                           of 107
                                                                              wrist a couple
        Chapters   ï
(HTTPS://WWW.LATIMES.COM/)
years ago,” Kuch said. “A lot of us were not happy with that case, but we think it's being
redeemed now.”

During the investigation, Gardiner had spent $335,685 buying 256 artifacts — both
illegal and legal. He was the only person connecting all 28 defendants. No charges were
filed against the biggest collectors.

The Redds were taken to the BLM office a half-hour north in Monticello, then chained
to other defendants for the ride to the courthouse in Moab. Jim Redd stared and said
little. At one point he told Jeannie they might not see their 3-year-old grandson grow
up.

Jeannie was charged with seven felony counts: two for selling the sandals, one for
trading for the turquoise pendant and three for possessing some of the higher-value
items Gardiner couldn't get her to trade or sell.

She shared the seventh count with her husband for taking the white bird.

The judge told her she faced a maximum of 35 years in prison if convicted.

The agents searched the Redds' home until late that day. Jericca said Love told her 140
agents were in and out of the house. A neighbor said snipers were perched on the roof.

They seized computers and the artifacts listed in the search warrant, all except the white
bird.

When they departed, it was sitting unnoticed on the bottom shelf of Jeannie's display
case.



Jericca picked up her parents at the courthouse. On the way home, Jim Redd talked by
phone to his oldest son, Jay, who lived 350 miles away in St. George, Utah.

Jay, a 34-year-old dentist, thought his dad sounded distant and noticed he hadn't
saluted him with the usual “Docta.”

“I can come home right now,” Jay said.

“Nah, there's no reason to come home. You got to stay and work.”
     That night,Case     1:21-cv-00426-JHR
                   the family   sat in Jericca'sDocument
                                                 room and1 talked.
                                                            Filed 05/04/21 Pagethe
                                                                   Jim recalled 52 stress
                                                                                   of 107 they had
             Chapters   ï
     (HTTPS://WWW.LATIMES.COM/)
     gone through with the previous case, and said now that the FBI was involved, they'd
     never get out of this. He spoke flatly, as if muttering to himself.

     Redd went to the nursing home to check on patients. He came home late, and around 1
     a.m., put his hunting jacket on and walked out onto a patio in the rain.

     He spoke into a little tape recorder, telling his staff all the things that needed to be done
     with his patients.

     He put in a fresh tape and talked to Jeannie and each of his five children, noting their
     feats and attributes, telling them he loved them. He walked through the junipers to the
     field below.


Jim Redd left this note at home after midnight.


     At dawn, Jericca found him down the hill, standing on the bank of an empty pond, his
     knees muddy from praying. The sun was rising behind him over Sleeping Ute Mountain
     in Colorado.

     He hadn't slept all night. They talked a little. “I love you, Dad,” she said. “I'm so glad
     you're my dad.” She went back to the house to rest.

     Later that morning, Jay was smoothing a filling on a patient in St. George when his
     family called. His dad had driven off in the Jeep, but never arrived at work.

     That was so unlike his father that Jay left work and raced toward Blanding, picking up a
     sister along the way. He got a call from his brother saying simply, “Get home as fast as
     you can.”

     His phone started beeping with texts and calls. He turned it off.

     He pulled up to the house to find cars parked all the way up the winding drive. His sister
     ran inside, but he couldn't.

     He walked into the trees and sat next to a sage bush. The breeze sighed through the
     cedars. He heard his sister's screams.
                    Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 53 of 107
              Chapters ï
      (HTTPS://WWW.LATIMES.COM/)




A temporary marker sits beneath the tree near where Jim Redd took his life.




     J
                im Redd had parked his silver Jeep Rubicon by the pond where he'd been
                praying earlier. He had put a garden hose in the exhaust pipe and placed it
                through an open crack in the driver's-side window.

     Blanding erupted. Townspeople gathered at the end of the Redds' long driveway, many
     weeping, cursing the feds and Washington.

     Austin Lyman, 61, had gone to the Redds' house to help find his friend. Redd had saved
     his daughter's life after she contracted spinal meningitis. Now Lyman was inconsolable,
     wishing his old friend had asked him to go with him to the afterlife.

     “You know he was the lifeblood of this community for years, the only doctor we had,
     gave his life to this community,” he would later say. “And the damn feds come and killed
     him.”

     Archaeologist Winston Hurst cascaded into a paralyzing depression. He had been best
     friends with Jim as a boy, hunting birds out in the brush, and he remained a loyal friend
     even though they had clashed about collecting antiquities. He couldn't believe this issue
     could bring about his death.

     “Why, Jim, why?” he gasped.


Family members watch as pallbearers carry the body of Jim Redd to his funeral service. (Trent Nelson / Salt Lake Tribune)
     Jay couldn't  Case   1:21-cv-00426-JHR
                     fathom                 Document
                              why his dad would       1 Devout
                                                do this. Filed 05/04/21
                                                                Mormons Page
                                                                          who54lived
                                                                                 of 107
                                                                                      by the
              Chapters   ï
      (HTTPS://WWW.LATIMES.COM/)
     Scripture believed suicide was a sin that prevented them from being reunited with their
     families in the celestial kingdom.

     How could his father squander their eternity together?

     More than 900 people attended Redd's funeral in Blanding. The line for the viewing
     went out to the street and around the block. Annie Lee Rabbit arrived with residents of
     her Ute village around 6 p.m. and did not get to see him until midnight.

     At the church, Jay could barely get through his eulogy.

     “The situation that occurred, my dad, I know. I know he gave his life for his family. I
     know that.... I love you, Dad. And I'm going to see you.”



     A week after Redd died, another defendant, Steven Shrader, 56, a salesman from
     Albuquerque and an artifact collector, visited his mother in Shabbona, Ill. He went to an
     elementary school late one night and fatally shot himself in the chest.

     Shrader had been with two other collectors when they sold a pair of sandals and a
     basket. He was charged with two felonies for being involved in the transaction.


Blanding, Utah, is home to about 3,375 people, for many of whom collecting and trading Anasazi artifacts has become a tradition.


     Blanding residents were furious with Gardiner. An ex-con with mental health problems
     was arrested after telling Love he would tie Gardiner to a tree and beat him with a
     baseball bat.

     Gardiner cut his hair to change his look and started sleeping with a gun.

     When his undercover work ended and the regular FBI payments stopped, Gardiner lost
     his cabin to foreclosure. He got a job managing a seafood restaurant. He tried to stay
     balanced and sober by taking trips out into the desert and writing poems.

     But he started drinking again, was fired from the restaurant and then hospitalized for
     pancreatitis brought on by the excessive alcohol. He stopped paying child support and
     fell behind on his rent.

     The first trial was coming in March, and Gardiner would soon have to face the people he
     had ensnared.
On Feb. 27,Case 1:21-cv-00426-JHR
            2010,                   Document
                  he called Tina Early,        1 Filed 05/04/21
                                        his racquetball          Page
                                                        buddy. “I'm   55 ofwith
                                                                    done    107this,” he
       Chapters    ï
(HTTPS://WWW.LATIMES.COM/)
cried. “I can't take it anymore.”

She rushed to his house to find him holed up in his bedroom, drunk and waving a .38-
caliber revolver, crying uncontrollably.

“These people thought I was their friend,” he yelled. “I'm such a liar. I pretended to be
their friend.”

She tried to tell him he had done a good thing fighting the artifact trade, but he
bellowed over her.

“I caused two deaths,” he said. “I killed two people.

“They thought I was their friend.”

She called 911. Police took him to the hospital on a psychiatric hold, but not for long.

Two days later, on March 1, Gardiner's roommates heard a gunshot in his room. When a
patrolman arrived, Gardiner pointed the .38 at him.

“You're going to have to do what you're going to do,” Gardiner yelled from his bed.

The officer fired. The bullet missed. Gardiner slumped out of sight.

From behind the bed came a single crack, then silence.

Gardiner was dead from a gunshot above his right ear.

In his pocket was an operation Cerberus Action coin.



After Jim Redd's suicide, prosecutors filed felony charges against his daughter for
taking three artifacts from Hoskininni Mesa in the Navajo Nation, based on photos they
found on her computer. If convicted, Jericca Redd faced seven years in prison and
would lose custody of her child.

She and her mom accepted a plea agreement that would keep Jericca out of prison and
with her son, Sebastian. Under the deal, prosecutors recommended a sentence of 18
months for Jeannie.

U.S. District Judge Clark Waddoups, expressing sympathy for the women, gave them
much lighter sentences. Jeannie was given 36 months' probation and a $2,000 fine,
Jericca 24 months' probation and a $300 fine.
                Case
     “I know this has 1:21-cv-00426-JHR   Document
                      been a terrible experience for1allFiled 05/04/21
                                                         of you,”      Page 56
                                                                  Waddoups     of 107
                                                                            said.
              Chapters   ï
      (HTTPS://WWW.LATIMES.COM/)

     In Jay's eyes, his dad's plan worked: His suicide saved his wife and daughter from going
     to prison.

     Of the 25 other defendants, 11 pleaded guilty to felonies, eight pleaded guilty to
     misdemeanors and charges were dismissed against six, including Loran St. Claire, the
     widower.

     No one went to prison.

     The Justice Department and the BLM maintain that the operation was successful and
     sent a message that looting archaeological sites will not be tolerated.

     Love was named BLM agent of the year and promoted to special-agent-in-charge of
     Utah and Nevada.

     Agents eventually found the white bird in the Redd home. On its journey through the
     ages, it now sits in a federal storage room outside Salt Lake City.

     Jay showed photos of it to Dace Hyatt, an appraiser in Arizona and Gardiner's mentor.
     He asked Hyatt how much it was worth.

     The answer: $75.


Jay Redd holds a photo of the white bird pendant that was valued at more than $1,000 in the federal indictment against his parents.
Several appraisers told the Times that it might be sold for as low as $40 online, or as high as $200 at a tourist shop or ancient art
gallery.




     Contact:

     Reporter Joe Mozingo, email (mailto:joseph.mozingo@latimes.com) and Twitter
     (https://twitter.com/joemozingo)

     Photographer Katie Falkenberg, email (mailto:katie.falkenberg@latimes.com) and
     Twitter (https://twitter.com/KatieFalkenberg)

     Additional credits:

     Web producers: Evan Wagstaff, (https://twitter.com/EvanWagstaff) Soo Oh, Armand
     Emamdjomeh (https://twitter.com/emamd) | Photo editor: Mary Vignoles
     (https://twitter.com/MVignoles) | Digital design director: Stephanie Ferrell | Broadcast
                    Case 1:21-cv-00426-JHR
         footage courtesy                   Document 1 Filed 05/04/21 Page 57 of 107
                          of KSL News (http://www.ksl.com/?sid=6771105)
                   Chapters  ï
          (HTTPS://WWW.LATIMES.COM/)




                This story is based on more than 200 interviews with members of a federal task
                force, defendants and their families, archaeologists, artifact collectors,
                appraisers and Native American leaders. Joe Mozingo reviewed FBI
                investigative files, court records, historical documents, police reports and the
                personal papers of Dr. James Redd and informant Ted Gardiner. He obtained
                and monitored more than 100 hours of FBI undercover video. Seven former and
                current federal officials requested anonymity before discussing the case. The
                U.S. attorney and the FBI in Utah declined to answer questions.




(https://www.latimes.com/)




Terms of Service (https://www.latimes.com/lat-terms,0,7374802.story) | Privacy Policy (http://privacy.tribune.com) | About Our Ads (https://www.latimes.com/lat-
about-our-ads,0,3875412.htmlstory) | © 2021 (https://www.latimes.com/services/site/la-reprint-request-splash,0,6731163.htmlstory) | About This Site
(https://www.latimes.com/about/)
5/4/2021              Case
                    $2m        1:21-cv-00426-JHR
                        treasure                             Document
                                 hunt set in New Mexico by Forrest            1 search
                                                                   Fenn turns into Filedfor05/04/21        Page
                                                                                            lost treasure hunter    58Independent
                                                                                                                 | The  of 107 | The Independent




       Contribute             Subscribe                                                                                                    LOGIN


   News > World > Americas


   $2m treasure hunt set in New Mexico by Forrest
   Fenn turns into search for lost treasure hunter
   In early January, 54-year-old Randy Bilyeu set off along the chilly Rio Grande in search of the chest, but
   has not been seen since

   Tim Walker US correspondent | @timwalker | Monday 01 February 2016 20:35 | comments




                                                                                                                                                   4

   Missing Randy Bilyeu and his dog Leo

                                                                                                                                         Privacy - Terms
   Several years ago, an adventuresome New Mexico art dealer named Forrest Fenn
https://www.independent.co.uk/news/world/americas/2m-treasure-hunt-set-new-mexico-forrest-fenn-turns-search-lost-treasure-hunter-a6847466.html         1/3
5/4/2021              Case
                    $2m        1:21-cv-00426-JHR
                        treasure                             Document
                                 hunt set in New Mexico by Forrest            1 search
                                                                   Fenn turns into Filedfor05/04/21        Page
                                                                                            lost treasure hunter    59Independent
                                                                                                                 | The  of 107 | The Independent

   ﬁlled a 12th-century bronze chest with around $2m (£1.4m) worth of gold nuggets,
   ancient artifacts and jewellery, and secreted it somewhere in the Rocky Mountains
      Contribute    Subscribe                                                      LOGIN
   north of Santa Fe. He wrote a poem containing clues to its whereabouts in his self-
   More about: Treasure Rocky Mountains New Mexico

           Join our new commenting forum
           Join thought-provoking conversations, follow other Independent readers and see their replies

           View comments




                                                                           OUR PRODUCTS

                                                                           Subscriptions

                                                                           Newsletters

                                                                           Donations
       GET IN TOUCH
                                                                           Install our apps
       Contact us
                                                                           Archive
       Jobs
                                                                           OTHER PUBLICATIONS

                                                                           International editions

                                                                           Independent en Español

                                                                           Independent Arabia

                                                                           Independent Turkish

                                                                           Independent Persian

                                                                           Independent Urdu

                                                                           Evening Standard

                                                                           Novaya Gazeta

       LEGAL                                                               EXTRAS

       Code of conduct and complaints                                      All topics

       Contributors                                                        Voucher codes

       Cookie policy                                                       Compare

       Donations Terms & Conditions                                        Advertising guide

       Privacy notice                                                      Syndication                                                   Privacy - Terms

       User policies
https://www.independent.co.uk/news/world/americas/2m-treasure-hunt-set-new-mexico-forrest-fenn-turns-search-lost-treasure-hunter-a6847466.html        2/3
5/4/2021              Case
                    $2m        1:21-cv-00426-JHR
                        treasure                             Document
                                 hunt set in New Mexico by Forrest            1 search
                                                                   Fenn turns into Filedfor05/04/21        Page
                                                                                            lost treasure hunter    60Independent
                                                                                                                 | The  of 107 | The Independent
       User policies




       Contribute             Subscribe                                                                                                    LOGIN




                                                                                                                                         Privacy - Terms



https://www.independent.co.uk/news/world/americas/2m-treasure-hunt-set-new-mexico-forrest-fenn-turns-search-lost-treasure-hunter-a6847466.html        3/3
5/4/2021               Case 1:21-cv-00426-JHR Document 1indexFiled
                                                              page 05/04/21 Page 61 of 107
  The Wayback Machine - https://web.archive.org/web/20010517211153/http://oldsantafetradingco.com:80/




https://web.archive.org/web/20010517211153/http://oldsantafetradingco.com/                              1/1
5/4/2021                  Case 1:21-cv-00426-JHR      Document
                                           Finding Forrest            1 Filed
                                                           Fenn's Treasure Was Just05/04/21        Page
                                                                                    the Start | Outside     62 of 107
                                                                                                        Online



      (https://www.facebook.com/outsidemagazine)     (https://twitter.com/outsidemagazine)   (https://instagram.com/outsidemagazine)   (https://pinterest.co




      (/)




              Adventure     Exploration & Survival
                     (/o dve
                        a
                        ut ntu
                          do r
                            or e)
                              -




              Finding Forrest Fenn's Treasure Was Just the Start
              The anonymous finder now has a million-dollar headache




                                                                         By Peter Frick-
                                                                             Wright


                                                                           Published
                                                                          Jun 9, 2020



             O        ver the weekend, the number of people in the world who know precisely where Forrest Fenn hid his treasure
                      (http://www.outsideonline.com/2005391/hunt-americas-last-great-treasure) supposedly doubled. We know the
            finder was a man, from “back east,” according to Fenn, and that he wishes to remain anonymous.

            Fenn, of course, is the former art-and-antiquities dealer who in 2010 hid a box of treasure somewhere in the Rocky
            Mountains and wrote a poem with nine clues leading to its hiding place. The finder, on the other hand, is anyone’s guess.

            So until we know more about where it was, who found it, and what he plans to do now, the hunt is in a maddening kind of
            limbo: it is both over and not, the chest is simultaneously newly found and perhaps also gone forever. Call it Schrödinger’s
            Treasure.

            Fenn’s original announcement (http://dalneitzel.com/) included a promise of more information and photos in the days to
            come, but Dal Neitzel, who runs the website Fenn used to post the message, says Fenn has now backed away from that
            statement, saying the treasure’s location is “personal and confidential.” Some are anxiously waiting for more information.
            Others (https://twitter.com/tonydokoupil/status/1270061045219016713) are basically coughing “bullshit” into their hands,
            saying the whole thing is a scam and the contents of his chest are ill-gotten gains.



https://www.outsideonline.com/2414537/forrest-fenn-treasure-found-what-happens-next                                                                            1/3
5/4/2021               Case 1:21-cv-00426-JHR      Document
                                        Finding Forrest            1 Filed
                                                        Fenn's Treasure Was Just05/04/21        Page
                                                                                 the Start | Outside     63 of 107
                                                                                                     Online


            Absent proof that the treasure was ever out there, it doesn’t take a ton of natural skepticism to feel very suspicious about
            what’s been going on. And if that’s your disposition, this “anonymous finder” business reads like a convenient way to call off
            the hunt without having to admit that it never existed in the first place. After all, five people have died in pursuit
            (https://www.outsideonline.com/2196787/hunt-must-go), and hunters have started filing lawsuits claiming Fenn misled
            them.

            But when it comes to finding valuables, anonymity isn’t all that suspicious. There’s a culture of discretion in the treasure
            community. Longtime hunter W.C. Jameson wrote in his memoir, Treasure Hunter: A Memoir of Caches, Curses, and
            Confrontations (https://rowman.com/isbn/9781589799929/treasure-hunter-a-memoir-of-caches-curses-and-
            confrontations-second-edition): “Announcing a discovery often leads to negative and unwanted developments, primarily
            the loss of any treasure that may have been found.” In other words, finders are not keepers if they make a big fuss about it.

            In this case, the problem with telling everyone about the location of Fenn’s treasure is that there’s a good chance it doesn’t
            legally belong to the person who found it. It varies by state, but in general, treasure found on private property belongs to the
            land owner, not the finder. Pretty much the only way to stay out of court is to negotiate the split of any findings ahead of
            time.

            On federal land, like national parks and national forests, treasure hunters need permits to keep anything they find, and even
            then you’re going to need lawyers, because Fenn’s treasure doesn’t fit into any category for which the federal government
            has a neat and tidy legal definition. It wasn’t “lost,” “misplaced” or “abandoned.” At ten years old, it’s not really from
            antiquity. It may not even fit the legal definition of a treasure.

            “The question here is whether it’s even a treasure trove,” said Ben Costello, an attorney and board member of the 1715 Fleet
            Society, which researches and documents the recovery of shipwrecks. “I don’t think it is, because the owner is known.”

            Property where the owner is known is supposed to go back to that original owner. We don’t have laws for gold and jewels
            that the owner doesn’t want back. It’s just not a situation that comes up.

            But maybe Fenn thought of all this ahead of time? He won’t say.

            “I would have to make the assumption that it could be legally claimed by someone,” said David McCarthy, a
            numismatist who handled the discovery and sale of a $10 million dollar treasure called the Saddle Ridge Hoard, in 2013.
            “There are public lands where citizens of the United States can keep what they find.”

            Assuming someone does have a legal claim to their find, the second hurdle is the tax situation, and it is daunting.

            “I saw the announcement that someone found Fenn’s million-dollar treasure and I thought ‘Do they know they’re about to
            pay $450,000 or so in income taxes?” says Larry Brant, a tax attorney in Portland, Oregon.

            No one is sure just how much the contents of Fenn’s chest is worth, but Brant says the IRS views treasure just like any other
            income. The moment you find it, you owe taxes on it for that year, regardless of whether you auction it off, give it to
            someone, or keep it in your living room as a conversation piece.

            Then there’s the matter of state and local taxes. Just like the winner of a state lottery who has to pay taxes in that state, or an
            NBA player who has to file income taxes everywhere they play, treasure finders have to pay taxes wherever they find
            treasure. So if it was in New Mexico, that’s an extra 4.9 percent off the top. Wyoming, however, takes nothing. Location
            matters.

            So, let’s say the treasure is worth a million dollars, which is what Fenn originally said it might be worth. The finder owes
            about half of it in taxes, and let’s say half of what’s left goes to the lawyers he’ll need to sort out his claim to the property.
            Then there’s the Chicago woman who filed a lawsuit (https://www.chicagotribune.com/nation-world/ct-nw-treasure-chest-




https://www.outsideonline.com/2414537/forrest-fenn-treasure-found-what-happens-next                                                               2/3
5/4/2021                 Case 1:21-cv-00426-JHR      Document
                                          Finding Forrest            1 Filed
                                                          Fenn's Treasure Was Just05/04/21        Page
                                                                                   the Start | Outside     64 of 107
                                                                                                       Online


            rocky-mountains-forrest-fenn-20200608-xltbeao5zvbkjiby732x73fhxe-story.html) against both Fenn and the anonymous
            finder claiming he’d stolen her solve. It all adds up to an income-to-headache ratio that doesn’t look so good.

            Which brings us to the most interesting, and hopeful, reason for the finder to stay anonymous and obscure the location of
            the find. It came from Neitzel, who has been running his blog (https://dalneitzel.com/) devoted to the Fenn Treasure for
            over nine years. His initial reaction was denial when he got the message announcing the find—he thought someone was
            spoofing Fenn’s email. But now he says he’s come to terms with it.

            “My main concern is that Forrest puts closure on this,” he said. “People need to know if they were close.”

            He says over the years, one of the ideas that people on his blog keep circling back to is the idea that if they found Fenn’s
            treasure, they would take a little something out for themselves, keep it quiet, then put it back where they found it, without
            ever disclosing the location. It’s an option that would save everyone a bunch of taxes, legal fees, and hassle. Wouldn’t it be
            great, Neitzel said, if the hunt were over, but the game could go on?

            Lead Photo: Luis Sanchez Saturno/Santa Fe New Mexican via AP




https://www.outsideonline.com/2414537/forrest-fenn-treasure-found-what-happens-next                                                          3/3
Gmail - Your client Mr. Forrest B. Fenn aka f                                 https://mail.google.com/mail/u/0?ik=8da28c1e15&view=pt&search=all...
                           Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 65 of 107


                                                                                            Kyle Sandau <kylemsandau@gmail.com>



          Your client Mr. Forrest B. Fenn aka f
          1 message

          Kyle Sandau <kylemsandau@gmail.com>                                                              Wed, Jun 10, 2020 at 9:41 AM
          To: khs@sommerkarnes.com
          Cc: rnott@sfnewmexican.com, dprokop@sfnewmexican.com
          Bcc: Rebecca Heier <rebeccaheier@gmail.com>, Mark Doty <doty.g.mark@gmail.com>

            Good morning Mr. Sommer,

            I do hope that your day is going fine and dandy for you so far.

            I just got done reading over a lawsuit filed against your client, Mr. Forrest Fenn, by a Mr. Brian Erskine, whom I do not
            know, containing a letter (see Brian Erskine -v- Forrest Fenn Case No. CV20-08123-PCT-DMF "Threat Letter") that
            was sent to him by your law firm dated March 6, 2020 in reference to Hanson v. Fenn; Case No. 19-CV-1124-GBW-KK
            and which was included as the final exhibit within his filing.

            Now I imagine that you fine fellas over there at Sommer Karnes & Associates LLP were also the same folks that
            Forrest claims below to have had working on his fairytale "case" against me for several (two? sorry, just another Fenn
            clue or riddle there) weeks before he then had graciously asked you to stop, and what a kind, charitable guy he most
            certainly was for that!

            Two whole weeks of work put in on it though, and I still never even got my very own personalized "Threat Letter" out
            of it like Mr. Erskine had, much less a lousy t-shirt, although I can still always just picture it in my mind I suppose;

            "I Came Here For A Threat Letter, But All I Got Was This Lousy T-Shirt"

            There, good enough! But, I must still admit that kinda makes me feel a little bit sad having been left out in the cold
            here like that, so was it really worth the effort (a direct Fenn poem reference there if you hadn't caught it), if I can be
            so bold as to let down my armour and be vulnerable with you for a moment or two that is...there, I'm done being
            vulnerable.

            So here I was standing there shaking in my boots, can you hear them rattling, wondering what Forrest's next moves
            are, if any, and the shaking is only because I was left out in the cold here and not because I was actually scared or
            nervous about any of this at all, just to clear that up in case there was any possible confusion as to the source of the
            standing there shaking in my boots matter.

            Actually quite to the contrary here, I'm absolutely firm and completely bound and totally determined to see this all the
            way through to the end, and Forrest knows it, too.

            The one line in your letter there, "a egregious misuse of the legal process for an illegitimate financial gain" actually
            could fit most any law firm's basic business plan if you think about it. You folks with your law degrees sure are funny,
            I'll give you that much!

            I do take personal offense though to the extremely frivolous and contradictory statements and claims in the letter
            concerning point number 3., and which is completely contrary to point number 2. "The clues in the poem lead to the
            location of the actual, physical Treasure" then ending it with "neither the memoir nor Mr. Fenn's public statements
            support your assertion that the quest simply involves "solving" or "decoding" the poem.", of the same letter, by you
            stating that "ownership (i.e., title) of the Treasure is obtained solely by finding the Treasure, not solving or decoding
            the poem."

            Yet Forrest Fenn has stated from the beginning, and on numerous occasions since in print, video and voice, that all
            you need is his poem in order to find the chest and gold (Treasure), and that nobody is just ever going to stumble
            upon it, the actual, physical Treasure that is.




1 of 4                                                                                                                                5/4/21, 2:05 PM
Gmail - Your client Mr. Forrest B. Fenn aka f                               https://mail.google.com/mail/u/0?ik=8da28c1e15&view=pt&search=all...
                            Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 66 of 107
            If you go to oldsantafetradingco.com/the-thrill-resource-page it specifically states right above "The Poem" that "This
            poem written by Forrest Fenn contains nine clues that if followed precisely, will lead to the end of his rainbow and the
            treasure. Happy Hunting!", and that's also taken directly from the official 'The Thrill of the Chase' book and memoir
            release that's been out in the public realm since 2010, and which is clearly the defacto resource for finding the
            Treasure, and also, on a quick side note here, what, was this "end of his rainbow" that you were supposed to first be
            lead to as well actually only a metaphor, unlike the actual, physical Treasure waiting there, too.

            The Merriam-Webster dictionary online - https://www.merriam-webster.com/dictionary/clue - describes a "clue" (noun)
            as follows;

            1 : something that guides through an intricate procedure or maze of difficulties specifically : a piece of evidence that
            leads one toward the solution of a problem

            In fact, the official announcement itself just made by Forrest Fenn as of June 6, 2020 on numerous outlets, including
            those under his own personal control such as oldsantafetradingco.com there, concerning the purported finding of the
            Treasure over this past week by some unknown phantom searcher from "out East" specifically states "I do not know
            the person who found it, but the poem in my book led him to the precise spot."

            "All you need is my poem." - Forrest Fenn

            So there you have it, and right from the proverbial horse's mouth itself concerning having to, in fact, actually "solve"
            and or "decode" the clues, all nine of them, within the poem in order to find the Treasure, and with that horse and it's
            mouth there being none other than Forrest Fenn himself.

            I have numerous other examples, truly too numerous to list here, proving it all to the contrary of Forrest Fenn's official
            position on the matter stated there within your letter as well if you'd like them.

            Seriously though, were you drinking when you wrote that letter up, and then actually sent it off, or was it just your own
            attempt at a creative interpretation of an alternate reality, and that also being one of Forrest's most favorite spots to
            hang out in no less, instead.

            And speaking again of poor Forrest Fenn, let's be sure not forget about him because he does crave being the center
            of attention, and with him being 89-years-old now and then having to deal with all of this "unnecessary and
            unreasonable emotional distress" being put upon him and his family by all of these pesky lawsuits now being filed
            against him by upset searchers. Well, isn't what he pays you to deal with for him instead?

            Wow though, you've really got to truly feel sorry for the guy, right, because he's sure had it rough over all these many
            decades here compared to most everybody else (and be sure look up "sarcasm" in the dictionary if you didn't get it
            yet).

            Since we're in the mood here to feel sorry for folks, how about all of the dead searchers scattered throughout the
            Rocky Mountains, and none of them were anywhere near their late-80s at the time of their deaths, along with their hurt
            and grieving families, friends, neighbors and communities, over all these years?

            The bottom line here is that Forrest Fenn, and only Forrest Fenn, along with his own actions, clearly brought all of this
            upon himself, and he has nobody else here to blame, although endlessly try as he may, for it in the end but the old
            man now staring right back at him in the mirror every day, and that's a cold, hard fact that he'll need to eventually face
            up to and fully accept for himself one day, if that's even possible for him to do.

            And if Forrest ever does decide to finally make good here and send me out my very own personalized "Threat Letter",
            then may I politely suggest that you make it a whole hell of a lot better than that complete dud of a "Threat Letter" that
            you'd sent out to Mr. Erskine on his behalf, and that's just a little bit of free and friendly advice there from me to you,
            because that's just the kind of guy I am I guess. Thanks!

            Best regards,
            Kyle Sandau


            On Mon, Jun 8, 2020, 6:40 AM Kyle Sandau <kylemsandau@gmail.com> wrote:
             Well, best to get them starting in on it again then. You did me no favors either way, Forrest.




2 of 4                                                                                                                              5/4/21, 2:05 PM
Gmail - Your client Mr. Forrest B. Fenn aka f                                https://mail.google.com/mail/u/0?ik=8da28c1e15&view=pt&search=all...
                            Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 67 of 107
               You should have always just done the right thing from the very start here, I would have worked with you any way
               you had wanted it to be, and it would have been spectacular for all, but instead you tried threatening and
               discrediting me, and that's not ever ok.

               Regardless, get with it and get all that out there with the finder, the solve, where it was found, how the poem fit all
               the clues leading to the precise location, everything, for everybody to see.

               Kyle

               On Mon, Jun 8, 2020, 6:30 AM <forrestfenn@gmail.com> wrote:

                 I did talk with my lawyers about you and they started working on the case. After several weeks I
                 asked them to stop. f




                 From: Kyle Sandau <kylemsandau@gmail.com>
                 Sent: Monday, June 8, 2020 7:25 AM
                 To: Forrest Fenn <forrestfenn@gmail.com>
                 Subject: Re: You have got to be kidding me!?



                 Oh, stop it already Forrest. You never sent your lawyers after me like you promised, but don't worry because
                 everybody is going to find out in the end what this was all about anyhow.



                 Best get that "real" solve out there, along with the proof, and where it was found at, along with who found it, and
                 pronto, too.



                 Kyle



                 On Mon, Jun 8, 2020, 6:18 AM <forrestfenn@gmail.com> wrote:

                      What did I do to you Kyle? f




                      From: Kyle Sandau <kylemsandau@gmail.com>
                      Sent: Monday, June 8, 2020 6:26 AM
                      To: Forrest Fenn <forrestfenn@gmail.com>
                      Subject: You have got to be kidding me!?



                      Re; https://www.santafenewmexican.com/news/local_news/forrest-fenn-confirms-his-treasure-has-been-
                      found/article_37006cfe-a8d7-11ea-8653-873ca96e31ef.html



                      Forrest Fenn, you old turd, what a scammer!



                      Everybody in the know knows that my Kiva B solve out at San Lazaro was the true, original solve.



3 of 4                                                                                                                               5/4/21, 2:05 PM
Gmail - Your client Mr. Forrest B. Fenn aka f                                https://mail.google.com/mail/u/0?ik=8da28c1e15&view=pt&search=all...
                           Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 68 of 107


                    The previously hidden and obscure 2010 book 'The Lost Kivas of San Lazaro' by your good buddy Ric
                    Hajovsky said it all.



                    Once you're officially tits up the natural way here, Forrest, I'm going to expose you and your buddies to the
                    fullest extent, and there won't be anything that you can do about it either.



                    You didn't think I ever actually went away did you? No, I've been digging up and compiling even more on you
                    and your dirty cohorts all this time.



                    You're legacy is as good as destroyed, buster, and you did it all to yourself.



                    Once a grave looter, always a grave looter.



                    Guess who's all in the BCC portion of this email, betcha ya can't.



                    Sincerely,

                    Kyle Sandau




4 of 4                                                                                                                              5/4/21, 2:05 PM
Case
Case1:21-cv-00426-JHR  Document 31-1
     3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                      Filed        Page
                                            08/24/20    69 of
                                                     Page     107
                                                           1 of 6
Case
Case1:21-cv-00426-JHR  Document 31-1
     3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                      Filed        Page
                                            08/24/20    70 of
                                                     Page     107
                                                           2 of 6
Case
Case1:21-cv-00426-JHR  Document 31-1
     3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                      Filed        Page
                                            08/24/20    71 of
                                                     Page     107
                                                           3 of 6
Case
Case1:21-cv-00426-JHR  Document 31-1
     3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                      Filed        Page
                                            08/24/20    72 of
                                                     Page     107
                                                           4 of 6
Case
Case1:21-cv-00426-JHR  Document 31-1
     3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                      Filed        Page
                                            08/24/20    73 of
                                                     Page     107
                                                           5 of 6
     Case
     Case1:21-cv-00426-JHR  Document 31-1
          3:20-cv-08123-JJT Document 1 Filed  05/04/21
                                           Filed        Page
                                                 08/24/20    74 of
                                                          Page     107
                                                                6 of 6



provided proof that they had actually figured out where the Chest was hidden and gone

out and found the Chest.

        22.    The Finder understandably desires to remam anonymous, and I have

respected his request.

        23.    Mr. Erskine makes many references in his Lawsuit filings to the Editor of

True West magazine, Bob Boze Bell, as acting as "an intermediary" between me and Mr.

Erskine.

        24.    The full extent of my interactions with Mr. Bell, insofar as concerns Mr.

Erskine's claims, are contained in the emails between Mr. Bell and me on February 6,

2020, a complete copy of which is submitted herewith as Attachment 3. Aside from

these emails, I have had no other communications with Mr. Bell about Mr. Erskine and

his claims.

        25.    I declare under penalty of perjury that the foregoing statements are true

and correct.




                                                   Forrest Fenn
                                                   Date: August 24, 2020




[2807357.2]




                                           6
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 75 of 107



                      TRUE SOLUTION TO FORREST FENN’S CHASE

Much of everything below, and upon information and belief, all leads right back out to the San
Lazaro Pueblo Ruins and a kiva, and specifically Kiva B aka “Ice Kiva” aka “the cold”.

The true solution to the poem and Forrest’s Chase is a metaphor mostly revolving around
Forrest’s true love of the old ways, and especially of The Old West, Native Americans and the
Native Pueblo Tribes, such as those who’d occupied his beloved San Lazaro Pueblo Ruins.

Forrest’s way of life and his own home, as well as his businesses, were all about and plum full
of these things, they surrounded and comforted him to his dying day as he sat at his kiva
fireplace in his study answering searcher emails.




https://web.archive.org/web/20010517211153/http://oldsantafetradingco.com/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 76 of 107




Forrest’s original origin story from May 17, 2001 that includes the thunderstorm, mud and
Forrest’s rainbow was long since replaced with a more watered down and famous version well
before the Chase had officially commenced on October 25, 2010.

Forrest’s youngest daughter Kelly (Fenn) Sparks is listed in the “Contact information:” section,
so she clearly would have known about Forrest’s true, original origin story, as likely did
everyone in his family, as well as those who were close to him back then.

Until Plaintiffs found this specific information about Forrest’s thunderstorm, the mud and his
rainbow, nobody else within the overall Chase community who wasn’t a part of a small group of
family and insiders close to Forrest had ever seen nor heard of this version before.

https://web.archive.org/web/20130521090312/http://www.oldsantafetradingco.com/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 77 of 107




Forrest Fenn’s watered down origin story from May 21, 2013, this is the one that everyone in the
Chase and beyond is familiar with, and there’s Forrest sitting out at his most special place in the
world, his San Lazaro Pueblo Ruins, enjoying a beverage in the partial shade.

Oddly enough in this version the thunderstorm, mud and Forrest’s rainbow are all now
missing.

https://web.archive.org/web/20130518204000/http://www.oldsantafetradingco.com/the-thrill-reso
urce-page




From Forrest’s official Thrill of the Chase resource page, where right above the poem it states
that “if followed precisely” it (the poem) will lead “to the end of his rainbow and the treasure”.

The term “Happy Hunting!” there at the end is also where for the Natives it meant the
underworld and where all the best hunting was at.

https://www.google.com/books/edition/The_Ethnogeography_of_the_Tewa_Indians/SL4SPF24J
wsC?hl=en&gbpv=1&bsq=the%20underworld
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 78 of 107




https://www.google.com/books/edition/The_Origin_Myth_of_Acoma_Pueblo/9brsBAAAQBAJ?hl
=en&gbpv=1&dq=kiva+ladder+rainbow&pg=PA24&printsec=frontcover




“The (kiva) ladder represented the rainbow.”

Forrest had stated that the “blaze” in his poem was something that “stands out”, and what does
a kiva ladder do through the hatchway of a kiva? That’s right, it always “stands out”;

Forrest had also said that he didn’t “take a radial reading” off of the blaze and note #13 there in
this kiva schematic;

https://en.wikipedia.org/wiki/Kiva#/media/File:Chacoan_round_room_features.png
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 79 of 107




13 Radial Beam-Pilaster

A circle, a radius, and Forrest “always talking in circles”.

One other item of interest concerning Forrest’s “the end of his rainbow” is that down County
Road CR 55A, then later heading down County Road CR 55B and then on out to the San
Lazaro Pueblo Ruins, there’s first another road that’s called, of all things, “Rainbows End”;

https://www.google.com/maps/place/Rainbows+End,+New+Mexico+87010/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 80 of 107




https://www.google.com/books/edition/The_Tewa_World/Si1OCgAAQBAJ?hl=en&gbpv=1&dq=
mother+earth+navel&pg=PA21&printsec=frontcover




Forrest always spoke of him being “umbilically attached” to his special place, the “Earth mother
earth navel middle place”, as well as Forrest stating that he always liked to go “down the
middle” of the road, and that Forrest always felt like he was “talking in circles”, and it’s really
all right there in the above paragraph.
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 81 of 107




https://mysteriouswritings.com/six-questions-with-forrest-fenn-and-the-thrill-of-the-chase-seven-i
s-a-perfect-number/




Forrest has stated that for years while in his vault he had covered the bronze treasure chest
with a red handkerchief, and in the reference above turquoise placed “in the south, red,”

https://www.backpacker.com/stories/x-marks-the-spot/ -
https://www.backpacker.com/wp-content/uploads/2014/05/forrest-fenn-at-his-home-in-santa-fe-n
ew-mexico.jpg?width=730
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 82 of 107




The red handkerchief around Forrest’s neck in the photo is purported to be the same one that
he had draped over the bronze chest in his vault for years before hiding it.

Forrest’s 22-bead turquoise and silver row bracelet was always a main focus of the Chase, and
was the one and only item that Forrest had stated that he would like back from an eventual
finder.




https://web.archive.org/web/20160318031939/http://dalneitzel.com/video/fishing/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 83 of 107




There are three (3) empty buttons here “RESERVED FOR FUTURE CLIPS”, which oddly
enough follow buttons named [San Lazaro - 01], [San Lazaro - 02] and [San Lazaro - 03], so
it’s really rather obvious what those “FUTURE CLIPS” were going to be about - San Lazaro,
and you never saw this format with empty buttons or links in any of the other videos series that
Dal Neitzel had done with Forrest either.

There’s the earlier reference again to only “in the mountains north of Santa Fe” as well, and
not the later “in the Rocky Mountains north of Santa Fe” that Forrest started using once the
Chase got too big.
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 84 of 107



https://www.youtube.com/watch?v=qxC8p8UJUM8




In the [Mistakes Not Errors] video link the sides around Forrest are oddly blurred, an effect
rarely if ever used in videos featuring him on Dal Neitzel’s now defunct blog, and sitting on top
of the footrest to Forrest’s right is a book that Santa Fe artist and author Marie Romero Cash
had written titled ‘Treasure Among The Shadows’, that takes places out at the San Lazaro
Pueblo Ruins and which features a character in it inspired by Forrest;
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 85 of 107




Forrest, and just like with Ric Hajovsky and the 2010 book ‘The Lost Kivas of San Lazaro’,
never once publicly spoke of Marie Romero Cash nor of her books either, and Marie was the
one who’d introduced Forrest to his most special place, the San Lazaro Pueblo Ruins;

https://web.archive.org/web/20160507015229/http://marieromerocash.camelpress.com/?p=1#co
mments




Forrest clearly knew Marie Romero Cash very well, as he was the very first person to
comment on her author’s blog at CamelPress.org, and, again, Marie had introduced Forrest to
the San Lazaro Pueblo Ruins;

https://web.archive.org/web/20160506193711/http://marieromerocash.camelpress.com/?p=36
Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 86 of 107
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 87 of 107



https://www.amazon.com/Lost-Kivas-San-Lazaro-Underground/dp/0982861001




The cover of the 2010 book ‘The Lost Kivas Of San Lazaro’ by author Ric Hajovsky, and with
cover art by Santa Fe artist Roseta Santiago.
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 88 of 107



http://csasi.org/2001_october_journal/documentation.htm




The ink color Forrest used to label his collection, white India ink, is the same color used for the
font on the front cover of ‘The Lost Kivas of San Lazaro’.

https://mapdesign.icaci.org/2014/11/mapcarte-313365-the-thrill-of-the-chase-wall-map-by-bench
mark-maps-2013/
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 89 of 107




https://www.amazon.com/True-History-Cozumel-Ric-Hajovsky-ebook/dp/B0137OL5J0
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 90 of 107




The same font face for two of the fonts used for both Forrest’s treasure map out of his 2013
were also the same font face used for two of the fonts used on the cover of Ric Hajovsky’s own
‘The True History of Cozumel’

https://www.sfgate.com/mexico/mexicomix/article/Safety-and-community-come-first-in-scenic-C
ozumel-2290549.php
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 91 of 107




Ric Hajovsky lived in Cozumel, Mexico in 1978, and which was where Forrest’s older brother
Skippy had drowned in a diving accident.

https://web.archive.org/web/20100514013503/http://lemirecollection.com/




Marie-France Lemire, Ric Hajiovsky’s wife, had a business that produced gold frogs and other
related jewelry that are nearly identical to the design of the gold frogs that Forrest had placed
within the treasure chest.

https://web.archive.org/web/20150427010124/http://dalneitzel.com/2014/10/14/golden_frogs -
https://web.archive.org/web/20150508120457/http://dalneitzel.com/wp-content/uploads/2014/10/
03a1.jpg
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 92 of 107




https://web.archive.org/web/20100503142844/http://www.lemirecollection.com/cart.php?page=li
nks




There’s Forrest Fenn’s OldSantaFeTradingCo.com website in the LemireCollection.com links
page.

https://web.archive.org/web/20100503142949/http://www.lemirecollection.com/cart.php?page=hi
story
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 93 of 107




It’s quite interesting the parallels between the History listed here and how it ties into Forrest and
his treasure.

https://web.archive.org/web/20160330030904/http://dalneitzel.com/2012/10/02/forrest-gets-mail/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 94 of 107




Forrest is stating there that this whole “north of Santa Fe” thing, and which was never in the
poem, is just a clue, in other words something that isn’t what it seems and needs to be figured
out.

https://web.archive.org/web/20131007010046/http://dalneitzel.com/meeting-forrest - This has
got to be one of the most ridiculous and unbelievable stories in the whole Chase, and it isn’t
even one from Forrest either, it’s from Dal Neitzel.

Crayton Fenn, Forrest’s nephew, and Dal worked together for decades looking for archeological
booty from all around the world, and which is something that Forrest would have been
absolutely interested in right from the start, yet both Dal and Forrest truly think that anyone
actually believes that the only ever first met each other over all those years in August 2011?

https://web.archive.org/web/20041010184320/http://www.innerspaceexploration.org:80/photogal
lery.html -
https://web.archive.org/web/20160219033056/http://www.innerspaceexploration.org/photogaller
y/dal.jpg -
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 95 of 107




https://web.archive.org/web/20160809230013/http://innerspaceexploration.org/photogallery/Lab
Svy.jpg




https://web.archive.org/web/20160219033219/http://www.innerspaceexploration.org/photogaller
y/cannon7.jpg
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 96 of 107




As far back as 2004, 6 years before Forrest released ‘The Thrill of the Chase’, Dal Neitzel was
prominently featured on Crayton Fenn’s website and in his worldly adventures numerous times.

There is simply no way possible that Forrest Fenn and Dal Neitzel didn’t actually know each
other before August of 2011 when Dal was supposedly acting as this fictitious Mike character
from Michigan, and Dal was also a Vietnam Veteran with lots of interesting stories to share with
Forrest as well;

https://www.google.com/books/edition/Brute/8648AjMCl9sC?hl=en&gbpv=1&bsq=dal%20neitzel
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 97 of 107




Again, Dal Neitzel and Forrest Fenn ABSOLUTELY knew each other long before August 2011.

Forrest was raided by the Bureau of Land Management (BLM) and Federal Bureau of
Investigations (FBI), along with other local, state and federal agencies on June 10, 2009 as part
of the undercover Operation Cerberus Action investigations into the illicit trade of Native
artifacts;

https://www.sfreporter.com/news/coverstories/2009/08/19/stealing-the-past/
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 98 of 107



https://www.deseret.com/2009/10/4/20344261/haunted-by-sacred-past




http://archive.azcentral.com/arizonarepublic/news/articles/2009/08/27/20090827looters.html




Although this is nothing new for Forrest whatsoever, as he had been robbing graves and looting
Native sites for artifacts for decades;

https://digitalcommons.du.edu/cgi/viewcontent.cgi?article=1571&context=etd
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 99 of 107




Lots of people have been shocked by Forrest and his antics from over the years, including local,
state and federal authorities, so why would anyone be shocked to learn that Forrest also
perpetrated a huge fraud with his treasure hunt in the end, and while doing so pulled the
proverbial rug right out from under the feet of the true and rightful solvers to Forrest’s hunt, and
that obviously being Kyle Sandau, Mark Doty and Rebecca Kaiser.

https://web.archive.org/web/20111001021411/http://www.oldsantafetradingco.com/blog/early-sp
anish-artifacts-in-the-big-horn-mountains/




William Bradley “Brad” Sather aka Brad Sather aka Goofy and or Goofy_Old_Guy from Dal
Neitzel’s blog was the first one ever to comment on Forrest’s “new” blog, and it was about
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 100 of 107



sticking his nose into things from time to time, and that’s absolutely Brad Sather there, no
doubt about it whatsoever.

https://www.publicpolicerecord.com/texas/georgetown-jail/Sather_William/2011-06360




Although this is a police mugshot of Brad Sather for an unrelated offense, at least people now
know who this Goofy character was and they can then put a face to the name, because he can
really be nobody else but Brad.

https://graphics.latimes.com/utah-sting/
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 101 of 107




Even though Brad Sather wasn’t seemingly ever charged with a crime in Operation Cerberus
Action, then what was he doing there in the first place with another “arrowhead collector”, the
late Ted Gardiner, working as an undercover FBI informant, and who was also in Forrest Fenn’s
home as well, and then you have Brad being the first one to comment on Forrest’s new blog
about the chase, then getting wrapped up with Forrest concerning his San Lazaro Pueblo Ruins,
etc.

Forrest has stated that he hid the chest when he was either “79 or 80”, but he was always
reluctant to give an exact day or date as to when he had done so, and the true reason for that
was it had to have been on August 10, 2010 when he’d hid the bronze chest and gold by going
out to his San Lazaro Pueblo Ruins, located out in the middle of the high desert in southern
Santa Fe County, that one only has access to through just one road out and back with County
Road CR 55A into County Road CR 55B (Kiva A and Kiva B?), and through three separate
locked gates, because Forrest had said when he hid it that “nobody else was around” and that
he had “laughed out loud” to himself once he’d done it;

The School for Advanced Research (SAR) Catherine McElvain Library in Santa Fe received a
copy of the extremely rare and limited book ‘The Lost Kivas of San Lazaro’ on August 10, 2010;

https://library.sarsf.org/cgi-bin/koha/opac-detail.pl?biblionumber=7796 -
https://library.sarsf.org/cgi-bin/koha/opac-MARCdetail.pl?biblionumber=7796
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 102 of 107




Forrest had his previous The San Lazaro Corporation Business ID# 1395805 dissolved, but
incorporated the new San Lazaro Holding Company LLC Business ID# 4332607 in New Mexico
on August 10, 2010;

https://portal.sos.state.nm.us/BFS/online/CorporationBusinessSearch (link requires new search
each time - “The San Lazaro Corporation” and “The San Lazaro Holding Company” - no direct
linking to documents)




Forrest’s best friend and author Douglas Preston had stated the following in the foreword of
Forrest’s 2017 book ‘Once Upon A While’ concerning the timing of the hiding of the bronze
chest;

https://mysteriouswritings.com/douglas-prestons-foreword-to-forrest-fenns-new-book-once-upon
-a-while/

“And then finally, one lovely summer day in August 2010, I visited him and he brought me into
the vault. The chest was gone! “I finally hid it,” he said. He was about to turn eighty years old
and still in excellent health with no sign of cancer, and he decided to stop waiting and hide the
chest now. This way was better, because he would be around to appreciate and enjoy the
ensuing hunt.”

Forrest wasn’t yet eighty (80) years old there, so it had to have been before August 22, which
was his birthday, therefore the most likely date of that discussion was, yes, August 10, 2010.

Finally concerning that very particular date of August 10, the other very big event to have
occurred on that same day in history, and which clearly ties into all of this and the true solve to
that Chase, was that back on August 10, 1680, exactly 330 years before all of the events of
August 10, 2010 with Forrest, is when the Pueblo Natives, including those of San Lazaro
Pueblo, kicked off the famous and successful Pueblo Revolt against the Spanish;

https://en.wikipedia.org/wiki/Pueblo_Revolt
        Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 103 of 107




One a side note, the Pueblo Revolt lasted from August 10, 1680 through August 21, 1680,
which would have been the day before what was Forrest’s 80th birthday on August 22, 2010,
330 years later.

Forrest always told people to read his “My War for Me” story if they were to read anything, and
that includes even his 2010 memoir ‘The Thrill of the Chase’, and Forrest had also told
everyone that we all needed to learn to leave other people alone, and what he was actually
hinting at that entire time was not only his time in Vietnam as a combat fighter pilot and America
interfering in all of that, but also the Spanish all those centuries earlier interfering in the lives of
the Pueblo Natives out at his beloved San Lazaro Pueblo Ruins, absolutely.

One other interesting item of interest concerning Forrest’s “the end of his rainbow” is that
down County Road CR 55A there’s another road that’s called of all things “Rainbows End”;

https://www.google.com/maps/place/Rainbows+End,+New+Mexico+87010/
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 104 of 107



And if you look to the south of CR 55A on the Google Maps image there’s a live train track
running alongside it, and Forrest had said that why can’t he just ride his bike out there and then
throw it in the water high, but that he might get hit by a train doing so.

https://www.youtube.com/watch?v=SZvKY9hYmYI - Forrest has said that kids “have an
advantage” in the Chase.
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 105 of 107




The mountain lion fetish Forrest was talking about in the above YouTube video there is actually
show in Lost Kivas, but, as usual, Forrest never says a word about it;

https://web.archive.org/web/20080828160702/http://www.oldsantafetradingco.com/editorials/A%
20Telling%20Story.htm - A “Telling Story” indeed, and the reason Forrest was always so sure
and safe with where the bronze chest and gold originally were was because one day off in the
distant future one of those groups of kids were going to be back out there excavating and
discover something amazing, and then Forrest knew they couldn’t keep it for themselves and
that it would almost certainly then end up in a museum and then everybody would be taking
about Forrest Fenn all over again, at least that was the original plan anyhow, of course it was.

But Forrest, any chance that he could have, never mentions a word about ‘The Lost Kivas of
San Lazaro’ - https://www.youtube.com/watch?v=wF91h0OpfDk - nor Ric Hajovsky for that
matter, and Ric claims that he and Forrest are such great friends, even up to Forrest’s dying
day.




Hum, not a word about ‘The Lost Kivas of San Lazaro’ then.

https://www.nytimes.com/1986/09/07/business/the-big-and-illegal-business-of-indian-artifacts.ht
ml
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 106 of 107




I here and now question Forrest Fenn’s own evidence, as well as Jack Stuef’s, Zoe Fenn Old’s
and or anyone else, that the Chase had ended in a true and just fashion when compared to the
evidence presented by Kyle Sandau, Mark Doty and Rebecca Kaiser that they weren’t instead
clearly and definitively the true and rightful solvers of the Forrest Fenn Thrill of the Chase
treasure hunt.

https://youtu.be/wL3dL6XzzaM?t=160 - Somebody couldn’t believe that Forrest would sue them
for just $600, and without first telling them or giving them a chance to make it right, but that if
anybody crossed Forrest again, and especially this guy, then Forrest was really going to get
them with $500,000 in punitive damages next time. Revenge, Forrest truly loved it, he lived for
it.

Once on the right track in all of this, and just as Forrest had said that the one who was able to
solve the poem would go in confidence and “right straight to it”, the bronze chest full of gold and
other such expensive artifacts, and this Johnathan Kenneth “Jack” Stuef aka Jack Stuef clearly
did not do that.

http://santafevintagecarclub.org/2013newsletters/mar13.pdf - Richard Blake out at San Lazaro.
       Case 1:21-cv-00426-JHR Document 1 Filed 05/04/21 Page 107 of 107




Kiva B out as the San Lazaro Pueblo Ruins, that’s where it was at.
